Exhibit 10.2

 

 

 

 

 

 

 

 

CATHAY BANK

 

EMPLOYEE STOCK OWNERSHIP PLAN

 

 

 

 

 

-1-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page     

 

ARTICLE I    NAME, DEFINITIONS & FUNDING POLICY

1

Section 1.1:  Full Name

1

Section 1.2:  Definitions

1

Section 1.3:  Other Definitions

12

Section 1.4:  Funding Policy

13

 

 

ARTICLE II    PARTICIPATION

14

Section 2.1:  Eligibility Requirements

14

Section 2.2:  Application For Participation And Beneficiary Designation

15

Section 2.3:  Participation

15

Section 2.4:  Break In Service Rules For Eligibility Purposes

16

 

 

ARTICLE III    CONTRIBUTIONS

17

Section 3.1:  Company Contributions

17

Section 3.2:  Payment Of Contributions To The Trustee

17

Section 3.3:  Participant Contributions

17

Section 3.4:  No Requirement For Profits

17

 

 

ARTICLE IV    ALLOCATIONS TO PARTICIPANTS' ACCOUNTS

18

Section 4.1:  Stock Account

18

Section 4.2:  Cash Account

18

Section 4.3:  Unallocated Stock Account

18

Section 4.4:  Allocation Of Gains And Losses

18

Section 4.5:  Allocation Of Company Contributions

18

Section 4.6:  Allocation Of Cash Dividends On Stock

19

Section 4.7:  Allocation Of Stock Dividends

20

Section 4.8:  Release And Allocation Of Leveraged Stock

20

Section 4.9:  Notice Of Allocations

21

Section 4.10:  Miscellaneous Allocation Rules

22

Section 4.11:  Valuation Of Stock

22

Section 4.12:  Accounts In General

23

Section 4.13:  Limitation On Annual Additions

23

Section 4.14:  Special Rules For S Corporation Stock

26

Section 4.15:  Non-ESOP Portion Of The Plan

29

 

 

ARTICLE V    VESTING

31

Section 5.1:  Vesting In Accounts

31

 

 

ARTICLE VI    DISTRIBUTION OF BENEFITS

32

Section 6.1:  Distribution Of Benefits

32

Section 6.2:  Methods Of Distribution

32

Section 6.3:  Timing Of Distributions

34

Section 6.4:  Postponed Retirement

39

 

-i-

--------------------------------------------------------------------------------

 

 

Section 6.5:  Distributions Due Missing Persons

40

Section 6.6:  Transfers To Another Qualified Plan

40

Section 6.7.  Automatic Rollovers

42

 

 

ARTICLE VII    SALE OF STOCK

43

Section 7.1:  Option To Sell Shares Of Stock

43

Section 7.2:  Right Of First Refusal

44

 

 

ARTICLE VIII    TOP-HEAVY PLAN LIMITATIONS

46

Section 8.1:  Application Of Top-Heavy Rules

46

Section 8.2:  Definitions

46

Section 8.3:  60% Test - Special Rules

48

Section 8.4:  Minimum Vesting Requirement

49

Section 8.5:  Minimum Contribution Requirement

50

 

 

ARTICLE IX    INVESTMENTS

51

Section 9.1:  Investment Of Company Contributions

51

Section 9.2:  Leveraged Stock Authorized

51

Section 9.3:  Certain Nonterminable Provisions

53

Section 9.4:  Diversification Of Stock

54

Section 9.5:  Voting Of Stock

54

 

 

ARTICLE X    THE COMMITTEE

56

Section 10.1:  Members

56

Section 10.2:  Committee Action

56

Section 10.3:  Rights And Duties

57

Section 10.4:  Information

58

Section 10.5:  Compensation, Indemnity And Liability

58

Section 10.6:  Administrative Expenses Of The Plan

59

 

 

ARTICLE XI    AMENDMENT AND TERMINATION

60

Section 11.1:  Amendments

60

Section 11.2:  Discontinuance Of Plan

61

Section 11.3:  Failure To Contribute

62

 

 

ARTICLE XII    CLAIMS PROCEDURE

63

Section 12.1:  Presentation Of Claim

63

Section 12.2:  Notification Of Decision

63

Section 12.3:  Review Of A Denied Claim

64

Section 12.4:  Decision On Review

64

 

 

ARTICLE XIII    MISCELLANEOUS

66

Section 13.1:  Contributions Not Recoverable

66

Section 13.2:  Limitation On Participants' Rights

66

Section 13.3:  Receipt Or Release

66

Section 13.4:  Nonassignability

67

 

-ii-

--------------------------------------------------------------------------------

 

 

Section 13.5:  Governing Law

67

Section 13.6:  Headings

67

Section 13.7:  Counterparts

67

Section 13.8:  Successors And Assigns

67

Section 13.9:  Gender And Number

68

Section 13.10:  Merger, Consolidation Or Transfer Of Plan Assets

68

Section 13.11:  Joinder Of Parties

68

Section 13.12:  The Trust

68

Section 13.13:  Participation By Affiliated Companies

68

Section 13.14:  Special Requirements For USERRA

68

Section 13.15:  Facility Of Payment

69

Section 13.16:  Electronic Media

69

 

-iii-

--------------------------------------------------------------------------------

 

 

CATHAY BANK

 

EMPLOYEE STOCK OWNERSHIP PLAN

 

 

Cathay General Bancorp has adopted the following complete amendment and
restatement of its employee stock ownership plan that evidences the plan portion
of an employee stock ownership plan and trust for the benefit of the qualified
employees of the Company. The terms of the Plan are as follows:

 

 

ARTICLE I
NAME, DEFINITIONS & FUNDING POLICY

 

Section 1.1:  Full Name. This plan shall be known as the:

 

CATHAY BANK
EMPLOYEE STOCK OWNERSHIP PLAN

 

It is hereby designated as constituting a defined contribution plan intended to
qualify as a stock bonus plan under Code Section 401 and to constitute an
employee stock ownership plan as described in ERISA Section 407(d)(6)(A) and
Code Section 4975(e)(7). The Plan is designed to invest primarily in qualifying
employer securities as defined in Code Section 409(l). The Trust established in
connection with the Plan shall be known as the:

 

CATHAY BANK
EMPLOYEE STOCK OWNERSHIP TRUST

 

Section 1.2:  Definitions. As used in this document and in the Trust, the
following words and phrases shall have the following meanings, unless a
different meaning is specified or clearly indicated by the context:

 

"Accounts" shall mean, collectively, the Stock Account and the Cash Account that
may be established under the Plan for a Participant. If both of such Accounts
are not established for a Participant, then, as to such a Participant,
"Accounts" shall mean the one of such Accounts that is established for such
Participant.

 

"Adjustment Factor" shall mean the cost of living adjustment factor prescribed
by the Secretary of the Treasury under Code Section 415(d), as applied to such
items and in such manner as the Secretary of the Treasury shall provide.

 

"Affiliated Company" shall mean:

 

(a)     a member of a controlled group of corporations of which the Company is a
member, as determined in accordance with Code Section 414(b) and the applicable
Regulations;

 

-1-

--------------------------------------------------------------------------------

 

 

(b)     an unincorporated trade or business that is under common control with
the Company, as determined in accordance with Code Section 414(c) and the
applicable Regulations;

 

(c)     a member of an affiliated service group of which the Company is a
member, as determined in accordance with Code Section 414(m) and the applicable
Regulations; or

 

(d)     any other entity required to be aggregated with the Company pursuant to
the Regulations under Code Section 414(o).

 

"Anniversary Date" shall mean the last day of each Plan Year.

 

"Article" shall mean an Article of the Plan.

 

"Beneficiary" shall mean the person or persons, as the context requires, last
designated by a Participant to receive any benefit specified in the Plan that is
payable upon such Participant's death. If there is no designated Beneficiary or
surviving Beneficiary, the Beneficiary shall be the Participant's surviving
spouse; or, if none, the Participant's surviving descendants (including adopted
persons), who shall take on the principle of representation; or, if none, the
Participant's estate; or, if there is no legal representative appointed to
represent the Participant's estate and if the Participant's vested interest does
not exceed $2,000, a person (or the persons) selected by the Committee who is
related to the Participant by blood, adoption or marriage. To be entitled to
receive any distribution, a Beneficiary must survive the Participant (or any
entity designated as a Beneficiary, such as a trust, must be in existence at the
time of the Participant's death). If the order of the deaths of a Participant
and any Beneficiary cannot be determined or have occurred within 120 hours of
each other, the Beneficiary shall be deemed to have predeceased the Participant.
If the death of a Participant or any Beneficiary is the result of a criminal act
involving any other Beneficiary, any person convicted of such criminal act will
not be entitled to receive any portion of the deceased Participant's benefits.

 

"Board of Directors" shall mean the Board of Directors of the Company.

 

"Break in Service" shall mean a computation period in which an Employee has
failed to complete more than 500 Hours of Service (unless due to an authorized,
unpaid leave of absence granted by the Company in a nondiscriminatory manner).
The computation period shall be, for eligibility and vesting purposes, the same
computation period used in determining an Employee's Years of Service. Solely
for purposes of determining whether a Break in Service has occurred in any
computation period, an individual who is absent from work for maternity or
paternity reasons shall receive credit for the Hours of Service that would
otherwise have been credited to such individual but for such absence (or, in any
case in which such Hours of Service cannot be determined, eight Hours of Service
per work day of such absence). An absence from work for maternity or paternity
reasons means an absence (a) by reason of the pregnancy of the individual, (b)
by reason of a birth of a child of the individual, (c) by reason of the
placement of a child with the individual in connection with the adoption of such
child by such individual, or (d) for purposes of caring for such child for a
period beginning immediately following such birth or placement. The Hours of
Service credited under this provision shall in no event exceed 501 hours, and
they shall be credited (1) in the computation period in which the absence begins
if such crediting is necessary to prevent a Break in Service in that period, or
(2) in all other cases, in the following computation period.

 

-2-

--------------------------------------------------------------------------------

 

 

"Cash Account" shall mean the Account maintained by the Committee for each
Participant that is to be credited with such Participant's share of the Trust's
assets (other than Stock) that are allocated to Participants.

 

"Code" shall mean the Internal Revenue Code of 1986, as amended, and its
successors.

 

"Committee" shall mean the Committee appointed pursuant to Article X.

 

"Company" shall mean, prior to October 20, 2003, Cathay Bancorp, Inc., and
effective on and after October 20, 2003, Cathay General Bancorp.

 

"Compensation" shall mean a Participant's Earnings during the Plan Year (except
as provided elsewhere in the Plan). In addition to other applicable limitations
set forth in the Plan, and despite any other provision of the Plan, the
Compensation of each Participant shall not exceed the Compensation Limitation
(defined below). The Compensation Limitation is $265,000 (for 2015 and 2016), as
adjusted for increases in the cost of living in accordance with Code Section
401(a)(17)(B). Annual Compensation means Compensation during the Plan Year or
such other consecutive 12-month period over which Compensation is otherwise
determined under the Plan (the "determination period"). The cost-of-living
adjustment in effect for a calendar year applies to annual Compensation for the
determination period that begins with or within such calendar year. If such a
determination period consists of fewer than 12 months, the Compensation
Limitation will be multiplied by a fraction, the numerator of which is the
number of months in such determination period, and the denominator of which is
12. If Compensation for any prior determination period is taken into account in
determining a Participant's benefits accruing in the current Plan Year, the
Compensation for such prior determination period is subject to the Compensation
Limitation in effect for such prior determination period.

 

"Current Obligation" shall mean any obligation of the Trust arising from the
extension of credit to the Trust in connection with the purchase by the Trust of
Stock and that is either (a) payable in cash within one year from the date of
reference pursuant to the terms of the applicable credit agreement, or (b)
designated by the Committee as subject to current payment with Trust assets
available therefore pursuant to the terms of the Plan.

 

"Defined Benefit Plan" and "Defined Contribution Plan" shall have the same
meanings as given these terms under ERISA.

 

-3-

--------------------------------------------------------------------------------

 

 

"Earnings" shall mean a Participant's annual "compensation", as that term is
defined in Code Section 415, that is actually paid or made available to the
Participant within the Plan Year, except as otherwise provided below. A
Participant's Earnings shall include such Participant's wages, salaries,
differential wage payments under Code Section 3401(h), fees for professional
services and other amounts received (without regard to whether or not an amount
is paid in cash) for personal services actually rendered in the course of
employment with the Company or any Affiliated Company to the extent that the
amounts are includable in gross income under the Code (including, but not
limited to, commissions paid salespersons, compensation for services on the
basis of a percentage of profits, commissions on insurance premiums, tips,
bonuses, fringe benefits, and reimbursements or other expense allowances under a
nonaccountable plan, as described in Regulation Section 1.62-2(c)).

 

"Earnings" shall also include (i) amounts described in Code Sections 104(a)(3),
105(a), or 105(h), but only to the extent that these amounts are includable in
the gross income of the Participant, (ii) amounts paid or reimbursed by the
Company for moving expenses incurred by a Participant, but only to the extent
that, at the time of the payment, it is reasonable to believe that these amounts
are not deductible by the Participant under Code Section 217, (iii) the value of
a non-statutory option (which is an option other than a statutory option defined
in Regulations section 1.421-1(b)) granted to a Participant by the Company, but
only to the extent that the value of the option is includable in the gross
income of the Participant for the taxable year in which granted, (iv) the amount
includable in the gross income of a Participant upon making the election
described in Code Section 83(b), and (v) amounts that are includable in the
gross income of a Participant under the rules of Code Section 409A or Code
Section 457(f)(1)(A) or because the amounts are constructively received by the
Participant.

 

"Earnings" shall not include:

 

(a)     Any contribution made (other than elective contributions described in
Code Sections 402(e)(3), 408(k)(6), 408(p)(2)(A)(i), or 457(b)) by the Company
to a plan of deferred compensation (including a simplified employee pension
described in Code Section 408(k) or a simple retirement account described in
Code Section 408(p), whether or not qualified) to the extent that the
contributions are not includable in the gross income of the Participant for the
taxable year in which contributed. In addition, any distributions from a plan of
deferred compensation (whether or not qualified) are not considered Earnings,
regardless of whether such amounts are includable in the gross income of the
Participant when distributed. However, any amount received by a Participant
pursuant to a non-qualified unfunded deferred compensation plan may be
considered Earnings in the year such amounts are actually received but only to
the extent includable in the gross income of the Participant.

 

(b)     Any amount realized from the exercise of a non-statutory stock option
(which is an option other than a statutory option described in Regulation
Section 1.421-1(b)), or when restricted stock (or property) held by a
Participant either becomes freely transferable or is no longer subject to a
substantial risk of forfeiture under Code Section 83 and the Regulations
thereunder.

 

(c)     Any amount realized from the sale, exchange or other disposition of
stock acquired under a statutory stock option (as defined in Regulation Section
1.421-1(b)).

 

-4-

--------------------------------------------------------------------------------

 

 

(d)     Any other amount that receives special tax benefits, such as premiums
for group term life insurance (but only to the extent that the premiums are not
includable in the gross income of the Participant and are not salary reduction
amounts described in Code Section 125).

 

(e)     Other items of remuneration that are similar to any of the items listed
in subsections (a) through (d) above.

 

(f)     Despite the foregoing, "Earnings" with respect to a Participant who is a
non-resident alien (within the meaning of Section 7701(b) of the Code) shall
mean wages within the meaning of Section 3401(a) of the Code, but determined
without regard to any rules that limit the remuneration included in wages based
on the nature or location of the employment or the services performed (such as
the exception for agricultural labor in Code Section 3401(a)(2)).

 

Earnings paid or made available during any Plan Year shall include any elective
deferral (as defined in Code Section 402(e)(3)), and any amount that is
contributed or deferred by the Company at the election of the Participant and
that is not includable in the gross income of the Participant by reason of Code
Section 125(a), 132(f)(4), 402(h)(1)(B), 402(k), or 457(b). Earnings shall not
include "deemed Section 125 compensation." Deemed Section 125 compensation is an
amount that is excludable under Code Section 106 that is not available to a
Participant in cash in lieu of group health coverage because the Participant is
unable to certify that he or she has other health coverage. Amounts are deemed
Section 125 compensation only if the Company does not request or otherwise
collect information regarding the Participant's other health coverage as part of
the enrollment process for the health plan.

 

In general, Earnings for a Limitation Year are the Earnings actually paid or
made available in gross income during such Limitation Year. Notwithstanding the
preceding sentence, Earnings for a Participant in a Defined Contribution Plan
who is permanently and totally disabled (as defined in Code Section 22(e)(3))
are the Earnings such Participant would have received for the Limitation Year if
the Participant had been paid at the rate of Earnings paid immediately before
becoming permanently and totally disabled if the conditions under the
Regulations are met. In addition, for Limitation Years beginning on or after
July 1, 2007, payments made within the later of (i) 2½ months after severance
from employment (within the meaning of Regulation Section 1.415(a)-1(f)(5)), or
(ii) the end of the Limitation Year that contains the date of severance (the
"Post Severance Period") will be Earnings within the meaning of Code Section
415(c)(3) if they are payments that, absent a severance from employment, would
have been paid to the Participant while the Participant continued in employment
with the Company and are regular compensation for services during the
Participant's regular working hours, compensation for services outside the
Participant's regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar compensation, and payments for accrued
bona fide sick, vacation, or other leave, but only if the Participant would have
been able to use the leave if employment had continued. In addition, Earnings
includes amounts received by a Participant pursuant to a nonqualified unfunded
deferred compensation plan, but only if the payment would have been paid to the
Participant at the same time if the Participant had continued in employment with
the Company and only to the extent that the payment is includable in the
Participant's gross income, and the amount is paid during the Post Severance
Period. Any payments not described above are not considered Earnings if paid
after severance from employment, even if they are paid within the Post Severance
Period, except for payments (i) to an individual who does not currently perform
services for the Company by reason of qualified military service (within the
meaning of Code Section 414(u)(1)) to the extent these payments do not exceed
the amounts the individual would have received if the individual had continued
to perform services for the Company rather than entering qualified military
service, or (ii) a Participant who is permanently and totally disabled (as
defined in Code Section 22(e)(3)), provided that either the Participant is not a
highly compensated employee (as defined in Code Section 414(q)) immediately
before becoming disabled, or the Plan provides for the continuation of
Compensation on behalf of all Participants who are permanently and totally
disabled for a fixed and determinable period.

 

-5-

--------------------------------------------------------------------------------

 

 

Back pay, within the meaning of Regulation Section 1.415(c)-2(g)(8), shall be
treated as Earnings for the Limitation Year to which the back pay relates to the
extent the back pay represents wages and compensation that would otherwise be
included under this definition.

 

"Effective Date" shall mean January 1, 2015, which is the effective date of this
complete amendment and restatement, except as otherwise provided. Despite the
foregoing, those provisions of the Plan that relate to the Pension Protection
Act of 2006 ("PPA"), the Heroes Earnings Assistance and Relief Tax Act of 2008
("HEART"), the Worker, Retiree and Employer Recovery Act of 2008 ("WRERA"), the
Small Business Jobs Act of 2010 ("SBJA"), the Preservation of Access to Care for
Medicare Beneficiaries and Pension Relief Act of 2010 ("PRA 2010"), the Moving
Ahead for Progress in the 21st Century Act ("MAP-21"), the American Taxpayer
Relief Act of 2012 ("ATRA"), the Highway and Transportation Funding Act of 2014
("HATFA"), and the Cooperative and Small Employer Charity Pension Flexibility
Act ("CSEC") shall be applicable as of the dates required by PPA, HEART, WRERA,
SBJA, PRA 2010, MAP-21, ATRA, HATFA, and CSEC, respectively. Except as set forth
in the prior sentence, the terms of the Plan in effect for periods before the
Effective Date shall be as set forth in the prior Plan document.

 

"Eligibility Computation Period" for each Employee shall mean a 12 consecutive
month period beginning on such Employee's Employment Commencement Date.

 

"Eligible Participant" shall mean, as of any Anniversary Date, (a) each
Participant who has completed at least 1,000 Hours of Service on such
Anniversary Date, and (b) each Participant who ceased to be an Employee during
the Plan Year ending with such Anniversary Date by reason of his or her
retirement on or after his or her Normal Retirement Date, death, or Total
Disability.

 

-6-

--------------------------------------------------------------------------------

 

 

"Employee" shall mean every common law employee of the Company and any
Affiliated Company that has adopted the Plan with the permission of the Board of
Directors who is classified in the payroll records of the Company or any such
Affiliated Company as a salaried employee. The term "Employee" shall not include
any person who is (a) employed by or through a leasing, temporary, or similar
agency or company, or (b) classified by the Company or any Affiliated Company as
a leased employee of the Company or any such Affiliated Company, or (c)
classified by the Company or any Affiliated Company as an independent contractor
or other status that is not a common law employee. For this purpose, a "leased
employee" is a person whose services are performed under the primary direction
or control by the Company or any Affiliated Company on a substantially full time
basis for a period of at least one year in accordance with Code Section
414(n)(2). If any person described in the preceding two sentences is determined
to be a common law employee of the Company or any Affiliated Company by court
decision or otherwise, such person shall nonetheless continue to be treated as
not being an Employee.

 

"Employer" shall mean, with respect to an Employee, the Company, any Predecessor
Employer, and any Affiliated Company.

 

"Employment Commencement Date" for each Employee shall mean the date such
Employee is first credited with an Hour of Service.

 

"Entry Date" shall mean the first day of the first month or the first day of the
seventh month (whichever applies) of each Plan Year.

 

"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and its successors.

 

"Fiduciary" shall mean a person who:

 

(a)     exercises any discretionary authority, discretionary control, or
discretionary responsibility respecting the management or administration of the
Plan;

 

(b)     exercises any authority or control respecting management or disposition
of the Plan's assets; or

 

(c)     renders investment advice for a fee or other compensation, direct or
indirect, with respect to any asset of the Plan, or has any authority or
responsibility to do so.

 

"Financial Institution" shall mean a bank, trust company, or other financial
institution that is regulated by the United States or any State.

 

"Freely Tradable Stock" shall mean, effective for Plan Years beginning on and
after January 1, 2012, Stock that, at the time of reference, is readily tradable
on an established securities market within the meaning of Regulation Section
1.401(a)(35)-1(f)(5), or any successor thereto.

 

-7-

--------------------------------------------------------------------------------

 

 

"Hour of Service" shall mean:

 

(a)     Each hour for which an Employee was paid by, or entitled to payment
from, an Employer. Hours under this subsection (a) shall be credited to an
Employee for the computation period or periods in which the services were
performed. Generally, Hours of Service shall be determined from the Employer's
employment records. Despite the foregoing, if an Employee's Compensation is not
determined on the basis of certain amounts for each hour worked (such as
salaried, commission or piece-work employees) and if his or her hours are not
required to be counted and recorded by any federal law (such as the Fair Labor
Standards Act), such Employee's Hours of Service need not be determined from
employment records. Instead, such Employee may be credited with 190 Hours of
Service for each month in which he or she would be credited with at least one
Hour of Service pursuant to this subsection (a);

 

(b)     Each hour for which an Employee was paid by, or entitled to payment
from, an Employer on account of a period during which no services were performed
(irrespective of whether the employment relationship had terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or leave of absence. No more than 501 Hours of Service shall
be credited under this subsection (b) for any single continuous period (whether
or not such period occurs in a single computation period);

 

(c)     Each hour for which back pay (irrespective of mitigation of damages) is
either awarded against, or agreed to by, an Employer. The same Hours of Service
shall not be credited under either subsection (a) or (b), whichever is
applicable, and under this subsection (c). Hours of Service under this
subsection (c) shall be credited for the computation period(s) to which the
award or agreement pertains, rather than the computation period in which the
award, agreement or payment is made; and

 

(d)     Hours under subsections (a) through (c) above shall be calculated and
credited pursuant to Section 2530.200b-2 of the Department of Labor Regulations,
which is incorporated here by reference.

 

(e)     Each hour for which an individual:

 

(i)     employed by Great Eastern Bank (New York) ("GEB") on May 15, 2006 and
who became an Employee on May 16, 2006, was paid by, or entitled to payment
from, GEB, effective as of July 1, 2006 pursuant to the Agreement and Plan of
Merger among Cathay General Bancorp, Cathay Bank and Great Eastern Bank dated as
of February 16, 2006;

 

(ii)     employed by New Asia Bank (Chicago) ("NAB") on October 17, 2006 and who
became an Employee on October 18, 2006, was paid by, or entitled to payment
from, NAB; and

 

(iii)     employed by United Heritage Bank (New Jersey) ("UHB") on March 30,
2007 and who became an Employee on April 1, 2007, was paid by, or entitled to
payment from, UHB.

 

"Individual Medical Benefit Account" shall have the same meaning as is given
that term under Code Section 415(l)(2).

 

-8-

--------------------------------------------------------------------------------

 

 

"Investment Manager" shall mean a person or entity who (that) is (a) registered
as an investment advisor under the Investment Advisor's Act of 1940, (b) defined
as a bank under that Act, or (c) an insurance company qualified under the laws
of more than one state to manage, acquire and dispose of trust assets, and who
has acknowledged in writing that he (she or it) is a Fiduciary with respect to
the Plan.

 

"Leveraged Stock" shall mean any Stock that is acquired by the Trustee on an
installment contract from, or with the proceeds of a loan made or guaranteed by,
the Company or other disqualified person within the meaning of Code Section
4975(e)(2).

 

"Named Fiduciary" shall have the same meaning as under Section 402(a) of ERISA
and shall be determined as provided in Section 10.3.

 

"Net Profits" shall mean, with respect to any Plan Year, the Company's net
income or profit for such Plan Year, as determined on the basis of the Company's
books of account in accordance with generally accepted accounting principles,
before reduction for income taxes or contributions made by the Company to the
Plan.

 

"Non-allocation Period" shall mean, with respect to a transaction for which an
election under Code Section 1042(a) is made, the period beginning on the date of
the sale of the Stock and ending on the later of (a) the date that is ten years
after the date of the purchase of the Company Stock, or (b) the date of the Plan
allocation attributable to the final payment of acquisition indebtedness
incurred in connection with such sale.

 

"Normal Retirement Age" shall mean a Participant's 65th birthday.

 

"Normal Retirement Date" shall mean the first day of the month that coincides
with or immediately follows a Participant's Normal Retirement Age.

 

"Participant" shall mean any Employee who becomes eligible for participation in
accordance with the provisions of the Plan, and, unless the context indicates
otherwise, includes former Participants.

 

"Plan" shall mean this document and the plan created by this document
(including, unless the context indicates to the contrary, the Trust established
in connection with the Plan), as it may be amended from time to time.

 

"Plan Year" shall mean the calendar year. The Plan Year shall be the fiscal year
of the Plan. The Plan Year shall be the "limitation year" for the Plan as
defined in the Code (the "Limitation Year"). If the Plan is terminated effective
as of a date other than the last day of the Limitation Year, the Plan is deemed
to have been amended to change its Limitation Year. As a result of such deemed
amendment, the Code Section 415(c)(1)(A) dollar limit must be prorated under the
short Limitation Year rules under the Regulations.

 

"Predecessor Employer" shall mean any predecessor employer of an Employee that
maintained the Plan.

 

-9-

--------------------------------------------------------------------------------

 

 

"Prohibited Allocation Group" shall mean all persons who, with respect to a
transaction for which an election under Code Section 1042(a) is made, are within
any one or more of the following categories:

 

(a)     During the Non-allocation Period, the seller of the Stock.

 

(b)     During the Non-allocation Period, any person who is related to such
seller (within the meaning of Code Section 267(b)), except that it shall not
include any lineal descendant of such seller if 5% or less of the shares of
Stock (or other assets of the Plan in lieu thereof) attributable to such shares
is allocated to all such lineal descendants. If the allocation provisions of
Article IV would result in more than such 5% being so allocated, the Committee
may limit such allocation to such 5% so that such lineal descendants are not
included in the Prohibited Allocation Group.

 

(c)     Any other person who owns (after the application of Code Section 318(a))
more than 25% of (i) any class of outstanding stock of the Company or any
Affiliated Company, or (ii) the total value of any class of outstanding stock of
the Company or any Affiliated Company. For this purpose, such person shall be
deemed to own all Stock allocated to him or her in this or any other qualified
employee benefit plan. Such person shall be included in the Prohibited
Allocation Group if he or she meets such test either (i) at any time during the
one-year period ending on the date of purchase of the Company Stock by the
Trust, or (ii) on the date as of which such Stock is allocated to Participants.

 

"Qualified Holder" shall mean (a) any Participant or any Beneficiary(ies) or
personal representative of a deceased Participant who has received a
distribution of Stock from the Plan), (b) any other party to whom such Stock is
transferred by gift or by reason of death, and (c) any trustee of an individual
retirement account (as defined under Code Section 408) to which all or any
portion of such distributed Stock is transferred pursuant to a Rollover
Contribution.

 

"Regulations" shall mean the regulations issued under the Code or ERISA, or both
of them, as well as under any other legislation that applies to the Plan.
References to a Regulation include future amendments, and successors, to it.

 

"Rollover Contribution" shall mean a qualified rollover contribution as defined
in Code Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3), and 457(e)(16), but
shall not include a rollover contribution that is attributable to contributions
made on behalf of a Key Employee in a Top-heavy Plan, unless such a rollover
contribution is permissible under the Code or applicable Regulations.

 

"S Corporation" shall have the same meaning as given that term under the Code.
It is noted that the Company has not made an S Corporation election.

 

"Section" shall mean, when used in conjunction with some other reference (such
as the Code or ERISA), a section of such other reference. When not used in
conjunction with some other reference, Section shall refer to a section of the
Plan or Trust, as the context requires. References to a Section include future
amendments, and successors, to it.

 

-10-

--------------------------------------------------------------------------------

 

 

"Secretary" shall mean the Secretary or an Assistant Secretary of the Committee.

 

"Secretary of the Treasury" shall mean the Secretary of the Treasury, as defined
in Code Section 7701(a)(11).

 

"Signature Page" shall mean the page(s) at the end of the Plan entitled
"Signature Page."

 

"Stock" shall mean common stock issued by the Company (or by a corporation that
is a member of the same controlled group of corporations) that is readily
tradable on an established securities market; or if there is no such common
stock, then common stock having a combination of voting power and dividend
rights equal to or in excess of:

 

(a)     that class of common stock of the Company (or of any other such
corporation) having the greatest voting power, and

 

(b)     that class of common stock of the Company (or of any other such
corporation) having the greatest dividend rights.

 

"Stock Account" shall mean the Account maintained by the Committee for each
Participant that is to be credited with such Participant's share of the Stock
held in the Trust that is allocated to Participants.

 

"Total Disability" or "Totally Disabled" shall each refer to a physical or
mental impairment that results in the Participant's receipt of long-term
disability benefits under the Company's long-term disability plan, or if such
plan is not applicable to such Participant or does not exist, under the Social
Security Act.

 

"Trust" shall mean the trust established in connection with the Plan, as it may
be amended from time to time.

 

"Trustee" shall mean the person(s) or entity, or combination of them, serving
from time to time as the trustee(s) of the Trust.

 

"Unallocated Stock Account" shall mean the Account maintained by the Committee
for the purpose of holding any Leveraged Stock (until such Stock is released and
allocated pursuant to the applicable provisions of the Plan).

 

"Welfare Benefit Fund" shall have the same meaning as is given that term in Code
Section 419(e).

 

"Year of Service" shall mean a computation period in which an Employee has
completed at least 1,000 Hours of Service. The initial computation period shall
be an Employee's Eligibility Computation Period, and shall thereafter be the 12
consecutive month period beginning on the annual anniversary date of such
Employee's Employment Commencement Date.

 

-11-

--------------------------------------------------------------------------------

 

 

"1% Owner" shall be determined in the same manner as a 5% Owner, defined below.

 

"5% Owner" shall mean a Participant who (a) owns more than 5% of the outstanding
stock (or owns stock possessing more than 5% of the total combined voting power
of all classes of stock) of the Company (or any Affiliated Company), if the
Company (or the Affiliated Company, whichever applies) is a corporation; or (b)
owns more than 5% of the capital or profit interest in the Company (or the
Affiliated Company, whichever applies), if the Company (or the Affiliated
Company, whichever applies) is not a corporation. In making this determination
of a 5% Owner, (i) the Code Section 318(a)(2) corporate attribution rules, as
modified by Code Section 416(i)(1)(B)(iii), shall apply, and (ii) the business
aggregation rules of Code Section 414 shall not apply. A similar rule shall
apply to the determination of a "1% Owner."

 

Section 1.3:  Other Definitions. As used in this document and in the Trust, the
following words and phrases shall have the meanings set forth in the indicated
Sections, unless a different meaning is specified or clearly indicated by the
context:

 

Term

Section

   

"Aggregate Account"

8.2

"Aggregation Group"

8.2

"Annual Addition"

4.13

"Claimant"

12.1

"Committee"

10.1

"Determination Date"

8.2

"Disqualified Person"

4.14

"Eligible Retirement Plan"

6.6

"Eligible Rollover Distribution

6.6

"Key Employee"

8.2

"Non-Key Employee"

8.2

"Nonallocation Year"

4.14

"Present Value of Accrued Benefit"

8.2

"Qualified Election Period"

9.4

"Qualified Participant"

9.4

"Synthetic Equity"

4.14

"Top-heavy Group"

8.2

"Top-heavy Plan"

8.2

"Total Distribution"

7.1

"Valuation Date"

8.2

"USERRA"

13.14

 

-12-

--------------------------------------------------------------------------------

 

 

Section 1.4:  Funding Policy. The Plan is to be funded primarily through the
Company's contributions as provided for in the Plan. The Trust's assets shall be
invested as provided for in the trust document in an effort to safely maximize
potential retirement benefits (consistent with the Plan's designation as an
employee stock ownership plan), which shall be paid to Participants and
Beneficiaries as provided for in the Plan.

 

-13-

--------------------------------------------------------------------------------

 

 

ARTICLE II
PARTICIPATION

 

 

Section 2.1:   Eligibility Requirements.

 

(a)     Each Employee shall become eligible to participate in the Plan on the
Entry Date coincident with or next following the date on which such Employee
shall have completed two Years of Service, provided that he or she is still an
Employee on such Entry Date.

 

(b)     Despite any other provision of the Plan, effective January 1, 2007, each
individual receiving prior service credit under subsection (e) of the definition
of "Hour of Service" in Section 1.2 shall be eligible to participate in the Plan
on the applicable Entry Date following the date such individual became an
Employee and otherwise completed two Years of Service, provided that he or she
is still an Employee on such Entry Date; and provided further, however, that
this Section 2.1(b) shall be effective as of July 1, 2006 for each individual
receiving prior service credit under subsection (e)(i) of the definition of
"Hour of Service" in Section 1.2.

 

(c)     Effective as of January 1, 1997, each individual who was an employee of
First Public Savings Bank ("FPSB") on November 17, 1996, became an Employee on
November 18, 1996, and remained an Employee until January 1, 1997, shall receive
credit under the Plan for Years of Service such individual had with FPSB.
Effective as of January 1, 2004, each individual who was an employee of General
Bank Corporation ("GBC") or its Subsidiaries immediately prior to the Effective
Time (as such terms are defined in the Agreement and Plan of Merger by and among
General Bank, GBC Bancorp, Cathay Bank, and Cathay Bancorp, Inc., dated May 6,
2003), became an Employee at the Effective Time, and remained an Employee until
January 1, 2004, shall receive credit under the Plan for Years of Service such
individual had with GBC or its Subsidiaries.

 

(d)     Despite any other provision of the Plan, any Participant who is included
in a unit of employees covered by a collective bargaining agreement wherein
retirement benefits were the subject of good faith bargaining (within the
meaning of Code Section 410(b)(3)(A)) shall for the Plan Year(s) of such
inclusion, cease to share in future contributions to the Plan, unless such
collective bargaining agreement expressly provides for participation in the
Plan; provided, however, that as to any benefits already earned, such
Participant shall remain a Participant, subject to all the terms of the Plan.

 

(e)     Notwithstanding any other provision of the Plan, no Employees who are
nonresident aliens (within the meaning of Code Section 7701(b)(1)(B)) and who
receive no earned income (within the meaning of Code Section 911(d)(2)) from the
Company that constitutes income from sources within the United States (within
the meaning of Code Section 861(a)(3)) shall be eligible to participate in the
Plan.

 

-14-

--------------------------------------------------------------------------------

 

 

Section 2.2:  Application For Participation And Beneficiary Designation.

 

(a)     Each Employee who becomes eligible to participate in the Plan shall
complete such form or forms, whether written or electronic, as determined by the
Committee, to evidence such Employee's participation in the Plan. These forms
shall, among other things, allow such Employee to designate the Beneficiary whom
he or she desires to receive benefits in the event of his or her death. A
Participant may, from time to time, change his or her designated Beneficiary by
filing a new designation with the Committee. A Participant's designation of a
Beneficiary (including the failure to effectively name a Beneficiary such that
the default Beneficiary provisions in the definition of "Beneficiary" in Plan
Section 1.2 apply) shall be the exclusive means of determining the distribution
of a Participant's death benefit, except in the case of a "qualified disclaimer"
under the Code or a valid QDRO. The Company, the Trustee, and the Committee may
rely upon the designation of a Beneficiary that was last filed in accordance
with the Plan.

 

(b)     Despite the provisions of subsection (a) above, a married Participant's
Beneficiary shall in all events be such Participant's surviving spouse, unless
such spouse consents to such Participant's designation of a Beneficiary other
than such spouse. A spouse's consent to such a designation must satisfy the
following requirements: (i) it must be in writing; (ii) it must acknowledge the
effect of the Participant's designation of a Beneficiary other than the spouse;
and (iii) it must be witnessed by a designated Plan representative or a notary
public.

 

(c)     Upon the Committee's being provided with written notice of the
dissolution of marriage of a Participant, any designation of such Participant's
former spouse as a Beneficiary shall be treated as though the Participant's
former spouse had predeceased the Participant, unless prior to the payment of
benefits on behalf of such Participant (i) the Participant executed another
Beneficiary designation after the date of such dissolution in accordance with
Section 2.2 that clearly names such former spouse as a Beneficiary, or (ii) an
appropriate order issued by a court of competent jurisdiction is presented to
the Committee that explicitly requires that the former spouse be treated as a
Beneficiary. In any case in which the Participant's former spouse is treated
under the Participant's Beneficiary designation as having predeceased the
Participant, no heirs or other Beneficiaries of the former spouse (other than
heirs or other Beneficiaries of the Participant) shall receive benefits from the
Plan as a Beneficiary of the Participant, except as otherwise provided in the
Participant's Beneficiary designation.

 

Section 2.3:  Participation. The participation of a Participant in the Plan
shall begin as of his or her Entry Date and shall continue until the
Participant's entire benefit has been distributed in accordance with the Plan's
terms. A Participant (or his or her Beneficiary) may not receive any
distribution of benefits except as provided for in the Plan.

 

-15-

--------------------------------------------------------------------------------

 

 

Section 2.4:  Break In Service Rules For Eligibility Purposes.

 

(a)     Except as otherwise provided in this Section, all Years of Service of an
Employee shall be counted in determining such Employee's eligibility to
participate in the Plan.

 

(b)     In the case of any Employee who has incurred a Break in Service, such
Employee's Years of Service that were completed before such Break in Service
shall not be counted until he or she has completed a Year of Service after such
Break in Service.

 

(c)     This subsection shall apply to any Participant who does not have any
nonforfeitable right to any accrued benefit that is attributable to the
Company's contributions. Such a Participant's Years of Service before any period
of consecutive Breaks in Service shall not be counted if the number of such
consecutive Breaks in Service within such period equals or exceeds the greater
of (i) five or (ii) the aggregate number of such Participant's Years of Service
before such period. Such aggregate number of Years of Service shall not include
any Year of Service that is disregarded under the preceding sentence by reason
of such Participant's prior Breaks in Service.

 

(d)     In addition to the foregoing, in the case of any Employee who incurs a
Break in Service before satisfying the Plan's eligibility requirements, such
Employee's Years of Service that were completed before such Break in Service
shall not be counted. Further, a Participant who is re-employed shall
participate immediately upon the date of his or her re-employment.

 

-16-

--------------------------------------------------------------------------------

 

 

ARTICLE III
CONTRIBUTIONS

 

 

Section 3.1:  Company Contributions. The Company has previously made substantial
contributions to the Trust. Subject to the Plan's other provisions, for each
Plan Year in which the Plan is in effect, the Company may contribute to the
Trust, out of its current or accumulated Net Profits, such amount, if any, as
shall be determined by the Company. Despite the foregoing, the Company shall be
obligated to contribute such amount as shall be necessary to provide the Trust
with funds sufficient to pay any Current Obligation (including principal,
interest, and any acquisition charges) incurred for the purpose of acquiring
Stock. The Company's contribution shall be paid in cash, Stock, or such other
assets as the Company may determine; provided, however, that the Company shall
contribute sufficient cash assets to the extent necessary to pay any Current
Obligation. Furthermore, despite the foregoing, the Company's contributions are
conditioned upon their deductibility under the Code.

 

Section 3.2:  Payment Of Contributions To The Trustee. All payments of the
Company's contributions shall be made directly to the Trustee and may be made on
any date(s) selected by the Company. Despite the foregoing, the Company's total
contribution for each Plan Year must be paid on or before the date on which the
Company's federal income tax return is due, including any extensions of time
obtained for the filing of such return.

 

Section 3.3:  Participant Contributions. A Participant may not make
nondeductible, voluntary contributions to the Plan. Similarly, a Participant may
not make a Rollover Contribution to the Plan or a trustee-to-trustee transfer
described in Code Section 401(a)(31).

 

Section 3.4:  No Requirement For Profits. Despite any other provision of the
Plan, the Company may make all contributions to the Plan for any Plan Year
without regard to whether the Company has any Net Profits for the taxable year
or years ending with or within such Plan Year.

 

-17-

--------------------------------------------------------------------------------

 

 

ARTICLE IV
ALLOCATIONS TO PARTICIPANTS' ACCOUNTS

 

 

Section 4.1:  Stock Account. The Committee shall open and maintain a Stock
Account in the name of each Participant, and it shall be credited or charged
with any Stock allocable to such Participant as set forth below.

 

Section 4.2:  Cash Account. The Committee shall open and maintain a Cash Account
in the name of each Participant, and it shall be credited or charged with any
amount allocable to such Participant (other than Stock) as set forth below.

 

Section 4.3:  Unallocated Stock Account. At such time as any Leveraged Stock is
held in the Trust, the Committee shall open and maintain an Unallocated Stock
Account, and it shall be credited with any unallocated Leveraged Stock until
such Stock is released and allocated as set forth below.

 

Section 4.4:  Allocation Of Gains And Losses. Subject to Section 4.5(a)(i)
below, as of each Anniversary Date (but before any allocation is made of the
Company's contributions, if any, for the Plan Year ending on such Anniversary
Date, if, and to the extent, made prior to such date), the Committee shall
credit any income and investment gains (whether realized or unrealized) of the
Trust, other than with respect to Stock, and shall charge any losses (whether
realized or unrealized) from such assets and unallocated expenses of the Trust,
to the Participants' Cash Accounts in the same proportion that the balance in
each such Cash Account as of such Anniversary Date bears to the total balance in
all Cash Accounts as of such Anniversary Date. In determining the unrealized
investment gains and losses to be credited or charged as of each Anniversary
Date pursuant to this Section, the Trustee shall value the assets of the Trust
at their fair market value as of each such Anniversary Date.

 

Section 4.5:  Allocation Of Company Contributions.

 

(a)     Subject to the limitations contained elsewhere in the Plan, as of each
Anniversary Date, the Company's contribution (if any) made on account of the
Plan Year ending on such Anniversary Date shall be allocated as follows:

 

(i)     Any cash contribution shall be applied first to pay any Current
Obligation of the Trust (as it becomes due) incurred for the purpose of
acquiring Stock, and any excess remaining after such application (and any other
asset contributed that is not Stock) shall, at the election of the Committee,
either (A) be used to prepay any loan obligation of the Trust that arose in
connection with the Trust's purchase of Stock, or (B) be allocated to the Cash
Accounts of the Eligible Participants in accordance with the allocation formula
set forth in subsection (b) below. Subject to Section 4.6 below, for the purpose
of determining the method of allocation of the excess, the Current Obligation
shall be deemed to have been paid first with cash dividends, and, if any portion
of the Current Obligation shall remain unpaid after the application of all the
cash dividends, the balance due shall be deemed paid with Company cash
contributions for the Plan Year.

 

-18-

--------------------------------------------------------------------------------

 

 

(ii)     Any contribution of Stock shall be allocated to the Stock Accounts of
the Eligible Participants in accordance with the allocation formula set forth in
subsection (b) below.

 

(b)     For purposes of this Article, any item to be allocated pursuant to the
formula set forth in this subsection (b) shall be allocated to the Cash
Accounts, or Stock Accounts, as the case may be, of the Eligible Participants in
the same ratio as each Eligible Participant's number of Units bears to the total
number of Units of all such Eligible Participants. For purposes of this
subsection (b), each Eligible Participant shall be credited with one Unit for
each full $100 of Compensation and with one Unit for each Year of Service.

 

Section 4.6:  Allocation Of Cash Dividends On Stock.

 

(a)     Any cash dividends received by the Trustee on account of the Stock
shall, at the discretion of the Committee, either (a) be used to make any
payment on any installment contract or loan used to acquire Leveraged Stock, or
(b) be allocated to the Participants' Cash Accounts and the Unallocated Stock
Account in proportion to the shares of Stock held in the Participants' Stock
Accounts and the Unallocated Stock Account, respectively, as of the record date
of such dividend. The Committee may not elect to use the method set forth in
clause (a) above with respect to any Stock that is allocated to a Participant
unless Stock with a fair market value of not less than the amount of such
dividend is allocated to such Participant for the Plan Year that (but for clause
(a)) such dividend would have been allocated to such Participant. Furthermore,
if the Committee elects to use method (b) above, all cash dividends on Stock
allocated to Participants' Stock Accounts shall be paid to the Plan and
reinvested in Stock and allocated to the Participants' Stock Accounts except for
cash dividends allocated to the Cash Accounts of any Participant or Beneficiary
who elected to have such dividends distributed by the Plan in cash. The election
to receive dividends in cash shall be made in the time and manner prescribed by
the Committee. All amounts elected by a Participant or Beneficiary to be
received in cash shall be distributed by the Plan to Participants or their
Beneficiaries not later than 90 days after the close of the Plan Year in which
it is paid.

 

(b)     If the Stock is stock in an S Corporation, any distribution received by
the Trustee on account of such Stock shall be allocated in accordance with
Section 4.6(a)(b) above. Despite the foregoing, any distribution with respect to
S Corporation Stock may be used to make any payment on any installment contract
or loan used to acquire Leveraged Stock with respect to which such distribution
is made (whether or not allocated to Participants). The preceding sentence shall
not apply in the case of a distribution that is paid with respect to any Stock
that is allocated to a Participant unless stock with a fair market value of not
less than the amount of such distribution is allocated to such Participant for
the Plan Year that (but for the preceding sentence) such distribution would have
been allocated to such Participant.

 

-19-

--------------------------------------------------------------------------------

 

 

Section 4.7:  Allocation Of Stock Dividends. Any Stock received by the Trustee
as a stock dividend (or stock split or as a result of a reorganization or other
recapitalization of the Company) shall be credited to the Participants' Stock
Accounts and to the Unallocated Stock Account in proportion to the shares of
Stock held therein as of the record date of such dividend. Any cash received by
the Trustee in lieu of fractional shares in connection with such a stock
dividend shall be allocated as provided in Section 4.6(a)(b) above.

 

Section 4.8:  Release And Allocation Of Leveraged Stock.

 

(a)     All Leveraged Stock acquired by the Trust shall be held in the
Unallocated Stock Account until released and allocated in accordance with the
provisions of this Section. As of each Anniversary Date, Leveraged Stock
acquired in a particular transaction shall be released from the Unallocated
Stock Account as follows:

 

(i)     Subject to the requirements of Treasury Regulation
Section 54.4975-7(b)(8)(ii) and subsection (ii) below, for each Plan Year until
any loan or installment obligation that was incurred to purchase Leveraged Stock
(a "loan") is fully repaid, the number of shares of Leveraged Stock released
from the Unallocated Stock Account shall equal the number of unreleased shares
immediately before such release for the then current Plan Year multiplied by a
fraction, the numerator of which is the amount of principal paid on such loan
for such Plan Year and the denominator of which is the sum of such numerator
plus the principal to be paid on such loan for all future years during the
duration of the term of such loan (determined without reference to any possible
extensions of renewals thereof). If the collateral includes more than one class
of securities, the number of securities of each class to be released for a Plan
Year must be determined by applying the same fraction to each class. Despite the
foregoing, in the event such loan shall be repaid with the proceeds of a
subsequent loan, such repayment shall not operate to release all such Leveraged
Stock but rather such release shall be effected pursuant to the foregoing
provisions of this Section on the basis of payments of principal on such
substitute loan.

 

(ii)     If the release is determined with reference to principal payments only
pursuant to subsection (i), the following three additional rules apply. The
first rule is that the loan must provide for annual payments of principal and
interest at a cumulative rate that is not less rapid at any time than level
annual payments of such amounts for ten years. The second rule is that interest
included in any payment is disregarded only to the extent that it would be
determined to be interest under standard loan amortization tables. The third
rule is that subsection (i) is not applicable from the time that, by reason of a
renewal, extension, or refinancing, the sum of the expired duration of the
exempt loan, the renewal period, the extension period, and the duration of a new
exempt loan exceeds ten years. To the extent that subsection (i) is not
applicable by reason of the foregoing, or if the Committee irrevocably so elects
at the time of the first payment on any loan, then subsection (i) shall be
applied with respect to all payments on such loan by deeming all references to
"principal" therein to be references to "principal and interest." If the
interest rate under the loan is variable, the interest to be paid in future
years must be computed by using the interest rate applicable as of the end of
the Plan Year.

 

-20-

--------------------------------------------------------------------------------

 

 

(b)     The Committee shall specify, and advise the Trustee with respect to:

 

(i)     the amount (if any) of the Company's contribution that is to be applied
(together with the earnings thereon) to pay any Current Obligation, and

 

(ii)     the amount (if any) of cash dividends held pursuant to Section 4.6 that
is to be applied to pay any Current Obligation.

 

(c)     As of each Anniversary Date, the value of any Leveraged Stock released
from the Unallocated Stock Account for such Plan Year shall be allocated among
the Eligible Participants in the same proportion as such Participants would have
received allocations pursuant to Section 4.5, as if such released Stock had been
contributed during such Plan Year.

 

(d)     It is intended that the preceding provisions shall be applied and
construed in a manner consistent with the requirements and provisions of
Treasury Regulation Section 54.4975-7(b)(8).

 

Section 4.9:  Notice Of Allocations.

 

(a)     After the close of each Plan Year, the Committee shall notify each
Participant as to the allocations made during the Plan Year pursuant to this
Article IV, which notice shall include the information set forth below.

 

(b)     The balance in the Participant's Cash Account and the number of shares
held in the Participant's Stock Account as of the most recent Anniversary Date;

 

(c)     The amount of Company Contributions and Leveraged Stock (if any)
allocated to the Participant's Accounts for that Plan Year;

 

(d)     The adjustment to the Participant's Accounts to reflect the
Participant's share of undistributed dividends held at year end (if any) and the
net income (or loss) of the Trust for that Plan Year;

 

(e)     The new balance in the Participant's Cash Accounts and the number of
shares held in the Participant's Stock Account, as of the Anniversary Date of
that Plan Year; and

 

-21-

--------------------------------------------------------------------------------

 

 

(f)     Such other information as may be required by the applicable Regulations.

 

Section 4.10:  Miscellaneous Allocation Rules.

 

(a)     Allocations of all assets other than Stock shall be made on the basis
of, and expressed in terms of, dollar value. Allocations of Stock shall be made
on the basis of the number of shares of Stock (including fractional shares).

 

(b)     The Committee may establish accounting procedures for the purpose of
making the allocations, valuations and adjustments to Participants' Accounts
provided for in this Article IV. From time to time, the Committee may modify
such accounting procedures for the purpose of achieving equitable,
nondiscriminatory, and administratively feasible allocations among the Accounts
of Participants in accordance with the general concepts of the Plan and the
provisions of this Article IV.

 

(c)     Despite any other provision of the Plan, if shares of Stock are
purchased by the Trust in a transaction for which an election pursuant to Code
Section 1042(a) is made, none of such shares, nor any other assets of the Plan
in lieu thereof, shall accrue for the benefit of or be allocated, directly or
indirectly, under this Plan or any other qualified employee benefit plan of the
Company or any Affiliated Company, to the Accounts of any member of the
Prohibited Allocation Group. In the event that any member of the Prohibited
Allocation Group is a Participant in the Plan, (i) if there are no Company
contributions to be allocated as of an Anniversary Date other than shares of
Stock and/or other assets which are subject to this provision, such Participant
shall receive no allocation thereof, (ii) no portion of the Cash Account balance
of such Participant may be used to acquire shares of Stock and/or other assets
which are subject to this provision, and (iii) if there are Company
contributions to be allocated as of an Anniversary Date and such includes both
shares of Stock and/or other assets which are subject to this provision and
share and/or other assets which are not subject to this provision, the
allocation shall be made so that such Participant receives no allocation of
Stock or other assets whatsoever to the extent of the percentage of Compensation
received by the other Participants attributable to Stock and/or other assets
which are subject to this provision, provided that if there is additional Stock
and/or other assets to be allocated, then such additional allocations shall be
made to all Participants as otherwise provided in the Article IV. All
allocations of Stock and other assets shall in all respects comply with the
provisions of Code Section 409(n) and the Regulations thereunder, all of which
are incorporated herein by reference.

 

Section 4.11:  Valuation Of Stock.

 

(a)     If, on any Anniversary Date or other valuation date required under the
terms of the Plan, Trust, or Regulation Section 54.4975-11(d)(5), the Stock is
not Freely Tradable Stock, the Company shall furnish the Committee with a
certificate of value setting forth the fair market value of the Stock as of such
date. Such valuation shall be made (i) in good faith based on all relevant
factors and in accordance with Regulation Section 54.4975-11(d)(5) and ERISA
Section 3(18); and (ii) by an independent appraiser who satisfies the
requirements of the Regulations under Code Section 170(a)(1). The Committee
shall use such value for all purposes under the Plan until a new certificate of
value is furnished to the Committee, or until the Stock becomes Freely Tradable
Stock. If the Stock is Freely Tradable Stock, the Committee shall use the market
price of the Stock as its value. This certificate of value shall be furnished to
Qualified Holders of Stock that has been distributed to a terminated Participant
or a Beneficiary. Despite the foregoing, in the case of a transaction between
the Plan and a "disqualified person," as defined in Code Section 4975(e)(2), the
valuation must be made as of the date of the transaction.

 

-22-

--------------------------------------------------------------------------------

 

 

(b)     Any Stock acquired by the Trust with cash shall be valued initially at
the purchase price paid by the Trust. All such initial valuations are subject to
revaluation as of any subsequent date of valuation that may apply pursuant to
the terms of this Plan and/or applicable law.

 

Section 4.12:  Accounts In General.

 

(a)     The credits made to a Participant's Accounts shall not vest in such
Participant any right, title or interest in the Trust, except to the extent, at
the time or times, and upon the terms and conditions set forth in the Plan.
Neither the Company, the Trustee, nor the Committee, to any extent, warrant,
guarantee or represent that the value of any Participant's Accounts at any time
will equal or exceed the amount previously allocated or contributed to such
Accounts.

 

(b)     If at any time there shall be allocated to a Participant's Stock
Accounts more than one class of Stock, the Committee shall direct the Trustee
with respect to whether sub-accounts for each such class of stock shall be
maintained, and if so, all references in this Plan to Stock Accounts shall
include and refer to all such sub-accounts.

 

Section 4.13:  Limitation On Annual Additions.

 

(a)     The limitations set forth below shall apply to the allocations to each
Participant's Accounts in any Plan Year. If the Company contribution that would
otherwise be contributed or allocated to a Participant's Accounts would cause
the Annual Addition for the Limitation Year to exceed the maximum permissible
amount set forth below, the amount contributed or allocated shall be reduced so
that the Annual Addition for the Limitation Year will equal such maximum
permissible amount.

 

(i)     As used in the Plan, a Participant's "Annual Addition" shall mean the
sum for any Plan Year of the following amounts allocated to a Participant's
Accounts:

 

(A)     Such Participant's share of the Company's and any Affiliated Company's
contributions; plus

 

(B)     Such Participant's voluntary, nondeductible contributions to the Plan
(excluding any Rollover Contribution); plus

 

-23-

--------------------------------------------------------------------------------

 

 

(C)     Such Participant's share of any forfeiture, plus

 

(D)     Such Participant's allocable share of the Company's or any Affiliated
Company's contributions to any Individual Medical Benefit Account that is part
of a pension or annuity plan maintained by the Company or any Affiliated
Company; plus

 

(E)     With respect to any Participant who is a Key Employee, any amount that
is derived from the Company's and any Affiliated Company's contributions paid or
accrued and that are attributable to post-retirement medical benefits allocated
to such Participant's account under a Welfare Benefit Fund maintained by the
Company or any Affiliated Company; and plus

 

(F)     Such Participant's share of any allocations under a simplified employee
pension maintained by the Company or any Affiliated Company.

 

(ii)     Despite the foregoing and except in the case of an S Corporation, if,
for any Plan Year, there is Leveraged Stock and no more than one-third of the
Company's contributions are allocated to highly compensated employees (as
defined in Code Section 414(q)), then the Annual Addition of a Participant shall
not include (A) his or her share of the Company's contributions for such Plan
Year that are deductible under Code Section 404(a)(9)(B), or (B) his or her
share of forfeitures of Stock acquired with the proceeds of a loan or
installment obligation described in Code Section 404(a)(9)(A).

 

(iii)     Any excess amount applied under subsection (b) below in a Plan Year to
reduce the Company's or any Affiliated Company's contributions on behalf of any
Participant shall be considered to be an Annual Addition for such Participant
for such Plan Year.

 

(iv)     Subject to the adjustments set forth below, during any Plan Year the
maximum Annual Addition for any Participant shall in no event exceed the lesser
of:

 

(A)     $53,000 (for 2015 and 2016), as adjusted by the Adjustment Factor; or

 

(B)     100% of the Participant's Earnings for such Plan Year.

 

(v)     The earnings limitation referred to in subsection (a)(iv)(B) above shall
not apply to (A) any contribution for medical benefits (within the meaning of
Code Section 401(h) or 419A(f)(2)) after separation from service that is
otherwise treated as an Annual Addition, or (B) any amount otherwise treated as
an Annual Addition under Code Section 415(l)(1).

 

-24-

--------------------------------------------------------------------------------

 

 

(vi)     For purposes of the foregoing, the amount of Company contributions that
are considered an Annual Addition for the Limitation Year with respect to
Leveraged Stock is calculated with respect to Company contributions for such
Limitation Year of both principal and interest used to repay the loan or
installment obligation used to acquire such Leveraged Stock. Despite the
foregoing, Annual Additions with respect to payments on such a loan or
installment obligation are determined as the fair market value of shares
released from the Unallocated Stock Account on account of the payment and
allocated to Participants for the Limitation Year, if such amount is less than
the amount determined in the preceding sentence.

 

(b)     If, for any Plan Year, it is necessary to limit the Annual Addition of
any Participant to comply with subsection (a) above, such methods as authorized
pursuant to Code Section 415 Regulations shall be utilized.

 

(c)     If a suspense account is in existence at any time during a Plan Year in
connection with correcting a failure pursuant to subsection (b) above, it shall
not participate in the Trust's income, gains and losses.

 

(d)     The limitations of this Section with respect to any Participant who, at
any time, has been a participant in any other Defined Contribution Plan (whether
or not terminated) or in more than one Defined Benefit Plan (whether or not
terminated) maintained by the Company or by an Affiliated Company shall apply as
if all such Defined Contribution Plans or all such Defined Benefit Plans in
which the Participant has been a participant were one plan.

 

(e)     Restorative Payments. Annual Additions for purposes of Code Section 415
shall not include restorative payments. A restorative payment is a payment made
to restore losses to the Plan resulting from actions by a fiduciary for which
there is reasonable risk of liability for breach of a fiduciary duty under ERISA
or under other applicable federal or state law, where Participants who are
similarly situated are treated similarly with respect to the payments.
Generally, payments are restorative payments only if the payments are made in
order to restore some or all of the Plan's losses due to an action (or a failure
to act) that creates a reasonable risk of liability for such a breach of
fiduciary duty (other than a breach of fiduciary duty arising from failure to
remit contributions to the Plan). This includes payments to the Plan made
pursuant to a Department of Labor order, the Department of Labor's Voluntary
Fiduciary Correction Program, or a court-approved settlement, to restore losses
to a qualified defined contribution plan on account of the breach of fiduciary
duty (other than a breach of fiduciary duty arising from failure to remit
contributions to the Plan). Payments made to the Plan to make up for losses due
merely to market fluctuations and other payments that are not made on account of
a reasonable risk of liability for breach of a fiduciary duty under ERISA are
not restorative payments and generally constitute contributions that are
considered Annual Additions.

 

(f)     Other Amounts. Annual Additions for purposes of Code Section 415 shall
not include: (1) the direct transfer of a benefit or employee contributions from
a qualified plan to this Plan; (2) rollover contributions (as described in Code
Sections 401(a)(31), 402(c)(1), 403(a)(4), 403(b)(8), 408(d)(3), and
457(e)(16)); (3) repayments of loans made to a Participant from the Plan; and
(4) repayments of amounts described in Code Section 411(a)(7)(B) (in accordance
with Code Section 411(a)(7)(C)) and Code Section 411(a)(3)(D) or repayment of
contributions to a governmental plan (as defined in Code Section 414(d)) as
described in Code Section 415(k)(3), as well as Company restorations of benefits
that are required pursuant to such repayments.

 

-25-

--------------------------------------------------------------------------------

 

 

(g)     The intent of this Section 4.13 is to comply with the limitations of
Code Section 415 and the Regulations thereunder, and it should be construed
accordingly. Further, Code Section 415 and the Regulations thereunder are hereby
incorporated by reference.

 

Section 4.14:  Special Rules For S Corporation Stock.

 

(a)     If the Plan holds Stock that is stock in an S Corporation, no portion of
the assets of the Plan attributable to (or allocable in lieu of) such Stock may,
during a Nonallocation Year, accrue (or be allocated directly or indirectly
under any plan of the Company meeting the requirements of Code Section 401(a))
for the benefit of any Disqualified Person (a "Prohibited Allocation").

 

(b)     For purposes of Code Section 409(p) and this Section, the term
"Prohibited Allocation" means an "impermissible accrual" or an "impermissible
allocation." The amount of the Prohibited Allocation is equal to the sum of the
amount of the impermissible accrual plus the amount of the impermissible
allocation.

 

(i)     There is an impermissible accrual to the extent that Stock consisting of
stock in an S Corporation owned by the Plan and any assets attributable thereto
are held under the Plan for the benefit of a Disqualified Person during a
Nonallocation Year. For this purpose, assets attributable to stock in an S
Corporation owned by the Plan include any distributions, within the meaning of
Code Section 1368, made on S Corporation stock held in a Disqualified Person's
Account in the Plan (including earnings thereon), plus any proceeds from the
sale of S Corporation securities held for a Disqualified Person's Account in the
Plan (including any earnings thereon).

 

(ii)     An impermissible allocation occurs during a Nonallocation Year to the
extent that a contribution or other Annual Addition (within the meaning of Code
Section 415(c)(2)) is made with respect to the Account of a Disqualified Person,
or the Disqualified Person otherwise accrues additional benefits, directly or
indirectly under the Plan or any other plan of the Company qualified under Code
Section 401(a) (including a release and allocation of assets from a suspense
account, as described at Sections 54.4975-11(c) and (d) of the Treasury
Regulations that, for the Nonallocation Year, would have been added to the
Account of the Disqualified Person under the Plan and invested in Stock
consisting of stock in an S Corporation owned by the Plan but for a provision in
the Plan that precludes such addition to the Account of the Disqualified Person,
and investment in Stock during a Nonallocation Year.

 

-26-

--------------------------------------------------------------------------------

 

 

(c)     The term "Nonallocation Year" shall mean any Plan Year if, at any time
during such Plan Year:

 

(i)     the Plan holds Stock consisting of stock in an S Corporation; and

 

(ii)     Disqualified Persons own at least 50% of the number of shares of Stock
in the S Corporation.

 

For purposes of this subsection (c), the rules of Code Section 318(a) shall
apply for purposes of determining ownership, except that:

 

(i)     in applying Code Section 318(a)(1), the members of an individual's
family shall include (A) the individual's spouse, (B) ancestors or lineal
descendants of the individual or the individual's spouse, (C) the brothers or
sisters of the individual, the individual's spouse, or the lineal descendants of
the individual's brothers or sisters, and (D) the spouse or any person described
in clause (B) or (C) above. For purposes of the foregoing, "spouse" does not
include a spouse who is legally separated under a decree of divorce or separate
maintenance; and

 

(ii)     Code Section 318(a)(4) shall not apply.

 

Notwithstanding the employee trust exception in Code Section 318(a)(2)(B)(i), an
individual shall be treated as owning deemed-owned shares of the individual.
Solely for purposes of applying subsection (e) below, this subsection shall be
applied after the attribution rules of subsection (e) below have been applied.

 

(d)     The term "Disqualified Person" shall mean any person if:

 

(i)     the aggregate number of deemed-owned shares of such person and the
members of such person's family is at least 20% of the number of deemed-owned
shares of stock in the S Corporation; or

 

(ii)     in the case of a person not described in clause (i) above, the number
of deemed-owned shares of such person is at least 10% of the number of
deemed-owned shares of stock in such corporation.

 

(iii)     In the case of a Disqualified Person described in subsection (d)(i),
any member of such person's family with deemed-owned shares shall be treated as
a Disqualified Person if not otherwise treated as a Disqualified Person under
this subsection (d).

 

(iv)     The term "deemed-owned shares" shall mean, with respect to any person:

 

(A)     the stock in the S Corporation constituting Stock held by the Plan that
is allocated to such person under the Plan; and

 

(B)     such person's share of the Stock in such S Corporation that is held by
the Plan but that is not allocated under the Plan to Participants.

 

-27-

--------------------------------------------------------------------------------

 

 

(v)     For purposes of subsection (iv)(B) above, a person's share of
unallocated S Corporation Stock held by the ESOP is the amount of the
unallocated Stock that would be allocated to such person if the unallocated
Stock were allocated to all Participants in the same proportions as the most
recent Stock allocation under the ESOP.

 

(vi)     For purposes of this subsection, the "member of the family" means, with
respect to any individual:

 

(A)     the spouse of the individual;

 

(B)     an ancestor or lineal descendant of the individual or the individual's
spouse;

 

(C)     a brother or sister of the individual or the individual's spouse and any
lineal descendant of the brother or sister; and

 

(D)     the spouse of any individual described in subsection (B) or (C) above.

 

A spouse of an individual who is legally separated from such individual under a
decree of divorce or separate maintenance shall not be treated as such
individual's spouse for purposes of this subsection.

 

(e)     For purposes of subsections (c) and (d) above, in the case of a person
who owns Synthetic Equity in the S Corporation, except to the extent provided in
the Regulations, the shares of stock in such corporation on which such Synthetic
Equity is based shall be treated as outstanding stock in such corporation and
deemed-owned shares of such person if such treatment of Synthetic Equity of one
or more such persons results in:

 

(i)     the treatment of any person as a Disqualified Person; or

 

(ii)     the treatment of any Plan Year as a Nonallocation Year.

 

For purposes of this subsection (e), Synthetic Equity shall be treated as owned
by a person in the same manner as stock is treated as owned by a person under
the rules of Code Section 318(a)(2) and (3). If, without regard to this
subsection (e), a person is treated as a Disqualified Person or a Plan Year is
treated as a Nonallocation Year, this subsection (e) shall not be construed to
result in the person or Plan Year not being so treated.

 

(f)     The term "Synthetic Equity" means any stock option, warrant, restricted
stock, deferred issuance stock right, or similar interest or right that gives
the holder the right to acquire or receive stock of the S Corporation in the
future. Except the extent provided in the Regulations, Synthetic Equity also
includes a stock appreciation right, phantom stock unit, or similar right to a
future cash payment based on the value of such stock or appreciation in value.
In addition, Synthetic Equity also includes nonqualified deferred compensation
as described in Treasury Regulation Section 1.409(p)-1(f)(2)(iv)(A).

 

-28-

--------------------------------------------------------------------------------

 

 

Section 4.15:  Non-ESOP Portion Of The Plan.

 

(a)     Non-ESOP Portion. Despite any other provision of the Plan, assets held
under the Plan in accordance with this Section 4.15 are held under a portion of
the Plan that is not an employee stock ownership plan ("ESOP"), within the
meaning of Code Section 4975(e)(7). Amounts held in the portion of the Plan that
is not an ESOP (the "Non-ESOP Portion") shall be held in Accounts that are
separate from the Accounts for the amounts held in the remainder of the Plan
(the "ESOP Portion"). The statements provided to Participants and Beneficiaries
to show their interest in the Plan shall separately identify the amounts held in
each such portion. Except as specifically set forth in this Section, all of the
terms of the Plan apply to any amount held under the Non-ESOP Portion of the
Plan in the same manner and to the same extent as to any other amount held under
the Plan.

 

(b)     Transfers from ESOP to Non-ESOP Portion of Plan. (i) In the case of any
event that the Committee determines would cause a Nonallocation Year to occur
(referred herein as a "nonallocation event"), shares of Stock held under the
Plan before the date of the nonallocation event, shall be transferred from the
ESOP Portion of the Plan to the Non-ESOP Portion of the Plan as provided in
subsection (b)(i). Actions that may cause a nonallocation event, include, but
are not limited to, a contribution to the Plan in the form of shares of Stock, a
distribution from the Plan in the form of shares of Stock, a change of
investment within a Plan Account of a Disqualified Person that alters the number
of shares of Stock held in the account of the Disqualified Person, or the
issuance by the employer of Synthetic Equity as defined by Code Section
449(p)(6)(C) and Section 1.449(p)-1(f) of the Regulations. A nonallocation event
occurs only if (A) the total number of shares of Stock that, held in the ESOP
Account of those Participants who are or who would be Disqualified Persons after
taking into account the Participant's Synthetic Equity and the nonallocation
event, exceeds (B) 49.9% of the total number of shares of Stock outstanding
after taking the nonallocation event into account (causing a Nonallocation Year
to occur as described in Section 4.14 of the Plan). No transfer under this
Section shall be greater than the excess, if any, of (A) over (B). Before the
nonallocation event occurs, the Committee shall determine the extent to which a
transfer is required to be made and shall take steps to ensure that all action
necessary to implement the transfer are taken before the nonallocation event
occurs.

 

(ii)(A) Except as provided for in subsection (ii)(B), at the date of the
transfer, the total number of shares transferred, as provided for in subsection
(i), shall be charged against the Accounts of Participants who are Disqualified
Persons (1) by first reducing the ESOP Account of the Participant who is a
Disqualified Person whose Account has the largest number of shares (with the
addition of Synthetic Equity shares) and (2) thereafter by reducing the ESOP
Accounts of each succeeding Participant who is a Disqualified Person who has the
largest number of shares in his or her their Account (with the addition of
Synthetic Equity shares). Immediately following the transfer, the number of
transferred shares charged against any Participant's Account in the ESOP Portion
of the Plan shall be credited to an account established for that Participant in
the Non-ESOP Portion of the Plan.

 

-29-

--------------------------------------------------------------------------------

 

 

(B)     Notwithstanding subsection (ii)(A), the number of shares transferred
shall be charged against the Accounts of Participants who are Disqualified
Persons (1) by first reducing the Account of the Participant with the fewest
shares (including Synthetic Equity) who is a Disqualified Person and who is a
highly compensated employee (as defined in Code Section 414(q)) to cause the
Participant not to be a Disqualified Person, and thereafter reducing the Account
of each other Participant who is a Disqualified Person and a highly compensated
employee (as defined in Code Section 414(q)), in order of who has the fewest
ESOP shares (including Synthetic Equity). A transfer under this subsection
(ii)(B) only applies to the extent that the transfer results in fewer shares
being transferred than in a transfer under subsection (ii)(A).

 

(iii)(A) If two or more Participants described in subsection (ii) have the same
number of shares, the Account of the Participant with the longest service shall
be reduced first.

 

(B)     Beneficiaries of the Plan are treated as Plan Participants for purposes
of this Section.

 

(c)     Income Taxes. If the Trust owes income taxes as a result of unrelated
business taxable income under Code Section 512(e) with respect to shares of
Stock held in the Non-ESOP Portion of the Plan, the income tax payments made by
the Trustee shall be charged against the Accounts of each Participant or
Beneficiary who has an Account in the Non-ESOP Portion of the Plan in proportion
to the ratio of the shares of Stock in such Participant's or Beneficiary's
Account in the non-ESOP Portion of the Plan to the total shares of Stock in the
non-ESOP Portion of the Plan. The Company shall purchase shares of Stock from
the Trustee with cash (based on the fair market value of the shares so
purchased) from each such Account to the extent necessary for the Trustee to
make the income tax payments.

 

-30-

--------------------------------------------------------------------------------

 

 

ARTICLE V
VESTING

 

 

Section 5.1:  Vesting In Accounts. Each Participant shall at all times be 100%
vested in his or her Accounts.

 

-31-

--------------------------------------------------------------------------------

 

 

ARTICLE VI
DISTRIBUTION OF BENEFITS

 

 

Section 6.1:  Distribution Of Benefits.

 

(a)     Benefits become distributable to a Participant or to the Beneficiary of
a deceased Participant upon the first to occur of (i) the Anniversary Date that
coincides with or first follows such Participant's Normal Retirement Date, Total
Disability, or death, or (ii) the third Anniversary Date that follows the date a
Participant ceases to be an Employee prior to his or her Normal Retirement Date
for a reason other than Total Disability or death. Such benefits shall be the
vested amounts credited to his or her Accounts as of the Anniversary Date that
coincides with or immediately precedes the first distribution of his or her
benefits, adjusted as of such Anniversary Date if required by Article IV.
However, a Participant (or the Beneficiary of a deceased Participant) must make
a claim for such Participant's benefits prior to any distribution. Despite the
foregoing, the Committee, in its sole discretion, may waive the claim
requirement if such Participant or Beneficiary is unable to submit a claim.

 

(b)     Despite the foregoing provisions, the Committee may, in its sole
discretion, elect to pay a Participant who ceases to be an Employee prior to his
or her Normal Retirement Date for a reason other than his or her death or Total
Disability an immediate lump sum distribution of the amount specified in
subsection (a) above. The Participant's consent to such a distribution is
required if the portion of such distribution representing the vested portion in
his or her Accounts is in excess of $5,000.

 

Section 6.2:  Methods Of Distribution.

 

(a)     When a Participant's benefits become distributable, the Committee shall
with reasonable promptness direct the Trustee to distribute such Participant's
benefit as follows:

 

(i)     If a Participant's benefits become distributable by reason of his or her
death, the benefit shall be distributed to such deceased Participant's
Beneficiary as an immediate lump sum.

 

(ii)     If a Participant's benefits become distributable for a reason other
than his or her death, the benefit shall be distributed with such Participant's
consent as an immediate lump sum or in installments as set forth below.

 

(A)     The Participant may elect, by completing an appropriate form furnished
by the Committee, that his or her benefits be distributed as follows:

 

(1)     The Participant may elect that his or her benefits be distributed in up
to five equal or nearly equal annual installments, paid monthly, quarterly, or
annually.

 

-32-

--------------------------------------------------------------------------------

 

 

(2)     If the fair market value of a Participant's Stock Account exceeds
$1,070,000 (for 2015 and 2016) multiplied by the Adjustment Factor, as of the
date distribution is required to begin under Section 6.3 below, the Participant
may elect that his or her benefits be distributed in substantially equal annual
payments over a period of five years plus an additional one year (up to an
additional five years) for each $210,000 (for 2015 and 2016) increment (or
fraction of such increment) by which the value of the Participant's Stock
Account exceeds $1,070,000 (for 2015 and 2016), as adjusted.

 

(3)     In addition, the Participant may elect that his or her benefits shall be
paid in equal or nearly equal monthly, quarterly, semi-annual, or annual
installments over a period not exceeding the life expectancy of the Participant,
or the joint life and last survivor expectancy of the Participant and his or her
Beneficiary. The expected return multiples of Section 1.72-9 of the Regulations
under the Code shall be used to determine such life expectancy.

 

(B)     Despite the foregoing, if the vested amount credited to such
Participant's Accounts is not in excess of $5,000, the Committee may direct the
Trustee to distribute such benefit as an immediate lump sum, without such
Participant's consent.

 

(iii)     If a Participant's benefits become distributable for a reason other
than his or her death, and if such Participant dies before his or her entire
benefits have been distributed, his or her Beneficiary shall receive a death
benefit equal to the balance of the remaining installments (if any) or deferred
lump sum (if any) due such deceased Participant.

 

(iv)     Despite any other provision of the Plan, the benefits in the
Participant's Stock Account that consist of Stock in an S Corporation shall be
distributed in the form of cash and any remaining benefits shall be distributed
in the form of Stock.

 

(v)     Despite the foregoing provisions, the Committee may at any time, with
the consent of a Participant or his or her Beneficiary, direct the Trustee to
accelerate any installment payment to such Participant or Beneficiary or to
reduce the period over which future installments are to be made, in which latter
event the Trustee shall adjust the amount of such installments accordingly. In
addition, a Participant may at any time withdraw any or all of his or her
undistributed benefit, and a Participant's Beneficiary shall, unless such
Participant provided otherwise, have a similar withdrawal right. If less than
all of the undistributed benefit is withdrawn, the remaining installment
payments shall be adjusted accordingly.

 

(vi)     Notwithstanding any other provision in this Section, if a distribution
of a Participant's benefit consists of more than one class of Leveraged Stock,
the Participant must receive substantially the same proportion of each such
class.

 

-33-

--------------------------------------------------------------------------------

 

 

(b)     The complete distribution of a Participant's benefit as provided for
above shall constitute full payment and satisfaction of any obligation of the
Company, the Trustee or the Committee to such Participant or to the Beneficiary
of a deceased Participant.

 

(c)     If a distribution is one to which Code Sections 401(a)(11) and 417 do
not apply, such distribution may commence fewer than 30 days after the notice
required under Section 1.411(a)-11(c) of the Regulations under the Code is
given, provided that:

 

(i)     the Committee clearly informs the Participant that the Participant has a
right to a period of at least 30 days after receiving the notice to consider the
decision of whether or not to elect a distribution (and, if applicable, a
particular distribution option), and

 

(ii)     the Participant, after receiving the notice, affirmatively elects a
distribution.

 

Section 6.3:  Timing Of Distributions.

 

(a)     The provisions of this Section shall govern the timing of the
distribution of a Participant's benefit. All distributions required under this
Section shall be determined and made in accordance with the Regulations under
Code Section 401(a)(9) and the minimum distribution incidental benefit
requirement of Code Section 401(a)(9)(G). The provisions of this Section shall
not be deemed to create any method of distribution or to delay a distribution
that is not already provided in Section 6.2 above.

 

(b)     If a Participant's benefits become distributable because of his or her
death or Total Disability, such benefits shall begin to be distributed as soon
as is administratively practical following the Committee's receipt of written
proof of such Participant's death or Total Disability. If a Participant's
benefits become distributable for a reason other than his or her death or Total
Disability, such Participant's benefits shall begin to be distributed as soon as
is administratively practical after the date on which such Participant's
benefits became distributable. Despite the foregoing, and subject to
subsections (c) and (d) below, a Participant's benefit must begin to be
distributed no later than 60 days after the latest of the close of the Plan Year
in which:

 

(i)     the Participant attained age 65 (or Normal Retirement Age, if earlier);

 

(ii)     occurred the tenth anniversary of the year in which the Participant
began participation in the Plan; or

 

(iii)     the Participant ceased to be an Employee.

 

-34-

--------------------------------------------------------------------------------

 

 

Despite the foregoing, a Participant may elect a later date on which the
distribution of his or her benefit is to begin, in a manner consistent with the
applicable Regulations. Any failure by a Participant (or, if he or she is
married, such Participant's spouse in the event of such Participant's death) to
consent to an immediate distribution of his or her benefit (provided that such
benefit is otherwise then immediately distributable pursuant to the foregoing
provisions) shall be deemed to be an election to defer distribution to the later
of age 62 or such Participant's Normal Retirement Age. A description of the
consequences of failing to defer receipt of a distribution shall be provided no
less than 30 nor more than 180 days before the date of such distribution.

 

(c)     Despite any other provision of the Plan, one of the following provisions
shall apply:

 

(i)     A Participant's benefit shall be distributed to him or her not later
than April 1 of the calendar year following the later of (A) the calendar year
in which the Participant attains age 70½, or (B) the calendar year in which the
Participant retires, if such Participant is not a 5% Owner with respect to the
Plan Year ending in the calendar year in which he or she attains age 70½; or

 

(ii)     Alternatively, distributions to a Participant must begin no later than
the date determined under subsection (c)(i) above and must be made, in
accordance with the applicable Regulations, over the periods set forth below.

 

(d)     Limits On Distribution Periods. Effective for calendar years beginning
after December 31, 2002, as of the first distribution calendar year,
distributions, if not made in a single sum, may only be made over one of the
following periods:

 

(i)     the life of the Participant;

 

(ii)     the joint lives of the Participant and a designated Beneficiary;

 

(iii)     a period certain not extending beyond the life expectancy of the
Participant; or

 

(iv)     a period certain not extending beyond the joint and last survivor
expectancy of the Participant and a designated Beneficiary.

 

(e)     Death Of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant's entire interest will be
distributed, or begin to be distributed, no later than as follows:

 

(i)     If the Participant's surviving spouse is the Participant's sole
designated Beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70½, if later.

 

-35-

--------------------------------------------------------------------------------

 

 

(ii)     If the Participant's surviving spouse is not the Participant's sole
designated Beneficiary, then distributions to the designated Beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

 

(iii)     If there is no designated Beneficiary as of September 30 of the year
following the year of the Participant's death, the Participant's entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant's death.

 

(iv)     If the Participant's surviving spouse is the Participant's sole
designated Beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse are required to begin, this
subsection (e), other than subsection (e)(i), will apply as if the surviving
spouse were the Participant.

 

For purposes of this subsection (e) and subsections (i) and (j), unless
subsection (e)(iv) applies, distributions are considered to begin on the
Participant's required beginning date. If subsection (e)(iv) applies,
distributions are considered to begin on the date distributions are required to
begin to the surviving spouse under subsection (e)(i). If distributions under an
annuity purchased from an insurance company irrevocably commence to the
Participant before the Participant's required beginning date (or to the
Participant's surviving spouse before the date distributions are required to
begin to the surviving spouse under subsection (e)(i)), the date distributions
are considered to begin is the date distributions actually commence.

 

(f)     Forms Of Distribution. Unless the Participant's interest is distributed
in the form of an annuity purchased from an insurance company or in a single sum
on or before the required beginning date, as of the first distribution calendar
year distributions will be made in accordance with subsections (g), (h), (i),
and (j) of this Section. If the Participant's interest is distributed in the
form of an annuity purchased from an insurance company, distributions thereunder
will be made in accordance with the requirements of Code Section 401(a)(9) and
the Regulations.

 

(g)     Amount Of Required Minimum Distribution For Each Distribution Calendar
Year. During the Participant's lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:

 

(i)     the quotient obtained by dividing the Participant's Account balance by
the distribution period set forth in the Uniform Lifetime Table found in Section
1.401(a)(9)-9 of the Regulations, Q&A-2, using the Participant's age as of the
Participant's birthday in the distribution calendar year; or

 

(ii)     if the Participant's sole designated Beneficiary for the distribution
calendar year is the Participant's spouse, the quotient obtained by dividing the
Participant's Account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Regulations, Q&A-3, using the
Participant's and spouse's attained ages as of the Participant's and spouse's
birthdays in the distribution calendar year.

 

-36-

--------------------------------------------------------------------------------

 

 

(h)     Lifetime Required Minimum Distributions Continue Through Year Of
Participant's Death. Required minimum distributions will be determined under
this subsection (h) beginning with the first distribution calendar year and
continuing up to, and including, the distribution calendar year that includes
the Participant's date of death.

 

(i)     Death On Or After Date Distributions Begin.

 

(i)     Participant Survived By Designated Beneficiary. If the Participant dies
on or after the date distributions begin and there is a designated Beneficiary,
the minimum amount that will be distributed for each distribution calendar year
after the year of the Participant's death is the quotient obtained by dividing
the Participant's Account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant's
designated Beneficiary, determined as follows:

 

(A)     The Participant's remaining life expectancy is calculated using the age
of the Participant in the year of death, reduced by one for each subsequent
year.

 

(B)     If the Participant's surviving spouse is the Participant's sole
designated Beneficiary, the remaining life expectancy of the surviving spouse is
calculated for each distribution calendar year after the year of the
Participant's death using the surviving spouse's age as of the spouse's birthday
in that year. For distribution calendar years after the year of the surviving
spouse's death, the remaining life expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse's birthday in
the calendar year of the spouse's death, reduced by one for each subsequent
calendar year.

 

(C)     If the Participant's surviving spouse is not the Participant's sole
designated Beneficiary, the designated Beneficiary's remaining life expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant's death, reduced by one for each subsequent year.

 

(ii)     No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year after the year of the Participant's death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant's death is the quotient obtained by dividing the Participant's
Account balance by the Participant's remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

 

(j)     Death Before Date Distributions Begin.

 

(i)     Participant Survived By Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant's death is the quotient obtained by dividing
the Participant's Account balance by the remaining life expectancy of the
Participant's designated Beneficiary, determined as provided in subsection (i).

 

-37-

--------------------------------------------------------------------------------

 

 

(ii)     No Designated Beneficiary. If the Participant dies before the date
distribution begins and there is no designated Beneficiary as of September 30 of
the year following the year of the Participant's death, distribution of the
Participant's entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant's death.

 

(iii)     Death Of Surviving Spouse Before Distributions To Surviving Spouse Are
Required To Begin. If the Participant dies before the date distributions begin,
the Participant's surviving spouse is the Participant's sole designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under subsection (e)(i), this subsection (j) will
apply as if the surviving spouse were the Participant.

 

(k)      Definitions.

 

(i)     Designated Beneficiary. The individual who is designated by the
Participant (or the Participant's surviving spouse) as the Beneficiary of the
Participant's interest under the Plan and who is the designated Beneficiary
under Code Section 401(a)(9) and Section 1.401(a)(9)-4 of the Regulations.

 

(ii)     Distribution Calendar Year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant's
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant's required beginning
date. For distributions beginning after the Participant's death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under subsection (e). The required minimum distribution for
the Participant's first distribution calendar year will be made on or before the
Participant's required beginning date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant's required beginning
date occurs, will be made on or before December 31 of that distribution calendar
year.

 

(iii)     Life Expectancy. Life expectancy as computed by use of the Single Life
Table found in Section 1.401(a)(9)-9, Q&A-1, of the Regulations.

 

(iv)     Participant's Account Balance. The Account balance as of the last
valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the Account as of
dates in the valuation calendar year after the valuation date and decreased by
distributions made in the valuation calendar year after the valuation date. The
Account balance for the valuation calendar year includes any amounts rolled over
or transferred to the Plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.

 

-38-

--------------------------------------------------------------------------------

 

 

(v)     5% Owner. A Participant is treated as a 5% Owner for purposes of this
Section is such Participant is a 5% Owner as defined in Code Section 416 at any
time during the plan year ending with or within the calendar year in which such
owner attains age 70½. Once distributions have begun to a 5% Owner under this
Section, they must continue to be distributed, even if the Participant ceased to
be a 5% Owner in a subsequent year.

 

(l)     Waiver Of RMDs. Effective as of January 1, 2009, notwithstanding the
foregoing provisions of this Section 6.3, a Participant or Beneficiary who would
have been required to receive required minimum distributions for 2009 but for
the enactment of Code Section 401(a)(9)(H) ("2009 RMDs"), and who would have
satisfied that requirement by receiving distributions that are (1) equal to the
2009 RMDs or (2) one or more payments in a series of substantially equal
distributions (that include the 2009 RMDs) made at least annually and expected
to last for the life (or life expectancy) of the Participant, the joint lives
(or joint life expectancy) of the Participant and the Participant's Beneficiary,
or for a period of at least ten years ("Extended 2009 RMDs"), will receive those
distributions for 2009 unless the Participant or Beneficiary chooses not to
receive such distributions. Participants and Beneficiaries described in the
preceding sentence will be given the opportunity to elect to stop receiving the
distributions described in the preceding sentence. In addition, notwithstanding
Section 6.6 of the Plan, and solely for purposes of applying the direct rollover
provisions of the Plan, the following additional distributions in 2009 will be
treated as Eligible Rollover Distributions: A direct rollover will be offered
only for distributions that would be Eligible Rollover Distributions without
regard to Code Section 401(a)(9)(H).

 

(m)     For all purposes of this Section 6.3, the benefit used in determining
the required minimum distribution for a distribution calendar year is the
Participant's Account balance, excluding the value of any qualifying longevity
annuity contract ("QLAC"), as defined in Q&A-17 of Regulation Section
1.401(a)(9)-6, that is held under the Plan. This subsection applies only to
contracts purchased on or after July 2, 2014.

 

Section 6.4:  Postponed Retirement. If a Participant continues to be an Employee
beyond his or her Normal Retirement Date, his or her corresponding participation
in the Plan shall likewise continue. In such a case, to the extent permitted by
law and the applicable Regulations, the distribution of such Participant's
benefits will be postponed until he or she actually ceases to be an Employee.
Such Participant's benefits will become distributable as of the first day of the
month next following his or her actually ceasing to be an Employee.

 

-39-

--------------------------------------------------------------------------------

 

 

Section 6.5:  Distributions Due Missing Persons. If the Trustee is unable to
distribute any benefit due to a missing Participant or Beneficiary, the Trustee
shall so advise the Committee. The Committee shall then send a written notice to
such Participant or Beneficiary at his or her last known address, as reflected
in the Company's or Committee's records, or take other reasonable steps to try
to locate such Participant or Beneficiary. If such Participant or Beneficiary
shall not have presented himself or herself to the Company or to the Committee
within a reasonable time after the date of such written notice, any
undistributed benefit may be applied against and reduce the Company's future
contributions to the Plan. Despite the foregoing, if at any subsequent time a
valid claim for any undistributed benefit is presented to the Committee, such
benefit that was so applied shall be restored and paid to such claimant.

 

Section 6.6:  Transfers To Another Qualified Plan.

 

(a)     If a Participant who is a distributee of any Eligible Rollover
Distribution (as defined below) elects to have such distribution paid directly
to an Eligible Retirement Plan and who specifies the Eligible Retirement Plan to
which such distribution is to be paid (in such form and at such time as the
Committee may prescribe), then such distribution shall be made in the form of a
direct trustee-to-trustee transfer to such Eligible Retirement Plan, provided
that such Eligible Retirement Plan accepts such a transfer. The foregoing
sentence shall apply only to the extent that such Eligible Rollover Distribution
would be includable in gross income if not transferred as provided in such
sentence (determined without regard to Code Sections 402(c), 403(a)(4),
403(b)(8), and 457(e)(16)).

 

(b)     "Eligible Rollover Distribution" shall mean any distribution of all or
any portion of the balance to the credit of the distributee, except that an
Eligible Rollover Distribution does not include: any distribution that is one of
a series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the distributee or the joint
lives (or joint life expectancies) of the distributee and the distributee's
designated Beneficiary, or for a specified period of ten years or more; any
distribution to the extent such distribution is required under Code Section
401(a)(9); any hardship distribution; the portion of any other distribution that
is not includable in gross income (determined without regard to the exclusion
for net unrealized appreciation with respect to employer securities); and any
other distribution that is reasonably expected to total less than $200 during a
year. A portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion consists of after-tax employee
contributions that are not includable in gross income. However, such portion may
be transferred only to (i) an individual retirement account or annuity described
in Code Section 408(a) or (b), (ii) a Roth individual retirement account or
annuity described in Code Section 408A, (iii) a qualified trust described in
Code Section 401(a), or (iv) an annuity contract described in Code Section
403(b), provided such trust, account, or annuity agrees to separately account
for amounts so transferred (and earnings thereon), including separately
accounting for the portion of such distribution that is includable in gross
income and the portion of such distribution that is not so includable.

 

-40-

--------------------------------------------------------------------------------

 

 

(c)     "Eligible Retirement Plan" shall mean an eligible plan under Code
Section 457(b) which is maintained by a state, political subdivision of a state,
or any agency or instrumentality of a state or political subdivision of a state
and which agrees to separately account for amounts transferred into such plan
from this Plan, an individual retirement account described in Code Section
408(a), an individual retirement annuity described in Code Section 408(b), an
annuity plan described in Code Section 403(a), an annuity contract described in
Code Section 403(b), a qualified trust described in Code Section 401(a), or a
Roth IRA described in Code Section 408(A)(b), that accepts the distributee's
Eligible Rollover Distribution. The definition of Eligible Retirement Plan shall
also apply in the case of a distribution to a surviving spouse, or to a spouse
or former spouse who is the alternate payee under a qualified domestic relations
order, as defined in Code Section 414(p). If any portion of an Eligible Rollover
Distribution is attributable to payments or distributions from a designated Roth
account, an Eligible Retirement Plan with respect to such portion shall include
only another designated Roth account of the individual from whose account the
payments or distributions were made, or a Roth IRA of such individual.

 

(d)     A Participant's (i) surviving spouse and (ii) spouse or former spouse
who is the alternate payee under a qualified domestic relations order, as
defined in Code Section 414(p), are distributees with regard to the interest of
the surviving spouse, spouse, or former spouse and shall have the same rights as
a Participant to make a transfer in accordance with this Section 6.6 as to the
interest of the surviving spouse, spouse, or former spouse. For distributions
after December 31, 2006, a distributee includes the Participant's or former
Participant's non-spouse Beneficiary, in which case the distribution can only be
transferred to a traditional or Roth individual retirement account established
on behalf of the non-spouse Beneficiary for the purpose of receiving the
distribution.

 

(e)     If a nonspouse Beneficiary who is a distributee of any Eligible Rollover
Distribution (i) elects to have such distribution paid directly to an individual
retirement plan described in Code Sections 408(a) or 408(b) that is established
for the purpose of receiving the distribution on behalf of a designated
Beneficiary (as defined in Code Section 401(a)(9)(E)) who is a nonspouse
Beneficiary (a "Nonspouse IRA") and (ii) specifies the Nonspouse IRA to which
such distribution is to be paid (in such form and at such time as the Committee
may prescribe), then such distribution shall be made in the form of a direct
trustee-to-trustee transfer to such Nonspouse IRA, provided that such Nonspouse
IRA accepts such a transfer. The foregoing sentence shall apply only to the
extent that such Eligible Rollover Distribution would be includable in gross
income if not transferred as provided in such sentence (determined without
regard to Code Section 402(c)). The direct rollover must be made to a Nonspouse
IRA on behalf of the designated Beneficiary that will be treated as an inherited
IRA pursuant to the provisions of Code Section 402(c)(11).

 

(f)     A nonspouse Beneficiary may not roll over an amount that is a required
minimum distribution, as determined under applicable Treasury Regulations and
other Internal Revenue Service guidance. If the Participant dies before his or
her required beginning date and the nonspouse Beneficiary rolls over to
Nonspouse IRA the maximum amount eligible for rollover, the Beneficiary may
elect to use either the 5-year rule or the life expectancy rule, pursuant to
Treasury Regulations Section 1.401(a)(9)-3, Q&A-4(c), in determining the
required minimum distributions from the Nonspouse IRA that receives the
nonspouse Beneficiary's distribution.

 

-41-

--------------------------------------------------------------------------------

 

 

Section 6.7:  Automatic Rollovers. In the event of a mandatory distribution
greater than $1,000 in accordance with the provisions of Article VI, if the
Participant does not elect to have such distribution paid directly to an
Eligible Retirement Plan specified by the Participant in a direct rollover or to
receive the distribution directly in accordance with Article VI, then the
Committee will pay the distribution in a direct rollover to an individual
retirement plan designated by the Committee.

 

-42-

--------------------------------------------------------------------------------

 

 

ARTICLE VII
SALE OF STOCK

 

 

Section 7.1:  Option To Sell Shares Of Stock.

 

(a)     If a Qualified Holder receives a distribution consisting in whole or in
part of Stock that is not Freely Tradable Stock at the time of distribution,
then such distributed Stock shall be subject to a put option in the hands of the
Qualified Holder, according to the provisions set forth below.

 

(b)     During the 60-day period following any distribution of such Stock, a
Qualified Holder shall have the right to require the Company to purchase all or
any portion of such distributed Stock held by such Qualified Holder. A Qualified
Holder shall exercise such right by giving written notice to the Company of the
number of shares of distributed Stock that the Qualified Holder intends to sell
to the Company. Such notice must be given within such 60-day period. The
purchase price to be paid for any such option Stock shall be its fair market
value determined as of the most recent valuation according to the valuation
rules specified in Article IV.

 

(c)     If a Qualified Holder fails to exercise his or her put option right
under subsection (b), he or she shall have an additional right to exercise such
option in the first 60-day period of the next following Plan Year. If a
Qualified Holder fails to exercise his or her put option in this 60-day period,
such option right shall expire and the Qualified Holder shall have no further
right to require the Company to purchase such distributed Stock.

 

(d)     In the application of subsections (b) and (c), the period during which a
put option is exercisable does not include any time when a distributee is unable
to exercise it because the party bound by the put option is prohibited from
honoring it by applicable federal or state law.

 

(e)     In the event that a Qualified Holder shall exercise a put option under
this Section, then the Company shall pay the purchase price of such Stock as
follows:

 

(i)     If Stock is distributed to a Qualified Holder as part of a Total
Distribution, then the Company shall pay the purchase price of such Stock in
substantially equal installment payments made no less frequently than annually
for no more than five years. The first such payment shall be made within 30 days
after the date such put option is exercised. If the purchase price of the Stock
is paid under this installment method, then the Company shall, at a minimum,
(A) provide adequate security, and (B) state a reasonable rate of interest (at
least equal to the imputed compound rate in effect as of the Exercise Date
pursuant to the Regulations under Code Section 483 or 1274, whichever shall be
applicable) for the full unpaid balance of the option price.

 

(ii)     If Stock is distributed to a Qualified Holder other than as a Total
Distribution (i.e., on an installment basis), then the Company shall pay the
purchase price of such Stock within 30 days after the date the put option is
exercised.

 

-43-

--------------------------------------------------------------------------------

 

 

(iii)     "Total Distribution" shall mean a distribution to a Participant or a
Beneficiary, within one taxable year, of the Participant's entire Account
balance to the credit of the Participant.

 

(f)     The protections and rights provided in this Section are nonterminable
and continue to exist despite (i) the repayment of any loan, the proceeds of
which are used to purchase Leveraged Stock, and (ii) the cessation of the Plan's
status as an employee stock ownership plan.

 

(g)     The foregoing put options under subsections (a) and (b) shall be
effective solely against the Company and shall not obligate the Plan or Trust in
any manner; provided, however, that with the Company's consent, the Plan or
Trust may elect to purchase any Stock that otherwise must be purchased by the
Company pursuant to a Qualified Holder's exercise of any such option.

 

(h)     At the time of distribution of Stock that is not Freely Tradable Stock
to a Qualified Holder, the Company shall furnish to such Qualified Holder the
most recent certificate of value prepared by the Company with respect to such
Stock. In addition, the Company shall furnish to such Qualified Holder a copy of
each subsequent certificate of value until the put options provided for in this
Section with respect to such distributed Stock expire.

 

(i)     Except as is expressly provided above with respect to any distributed
Stock that is not Freely Tradable Stock, no Participant shall have any put
option rights with respect to Stock distributed under this Plan, and neither the
Company nor this Plan and Trust shall have any obligation whatsoever to purchase
any such distributed Stock from any Participant or other Qualified Holder.

 

Section 7.2:  Right Of First Refusal.

 

(a)     In the event a Qualified Holder holds Stock that is not Freely Tradable
Stock, the Qualified Holder may not transfer, assign or otherwise dispose of any
Stock unless the Qualified Holder has given the Company and the Trustee of the
Trust the right of first refusal in accordance with the provisions set forth
below.

 

(b)     The Qualified Holder must give written notice to the Company that the
Qualified Holder has received an offer by a third party to purchase the Stock or
that the Qualified Holder desires to transfer the Stock by gift, bequest or
otherwise. The Company's right of first refusal shall lapse seven days after the
Qualified Holder gives such notice to the Company.

 

(c)     After the Company's right of first refusal lapses, the Trustee of the
Trust shall have a right of first refusal, which will lapse seven days after the
Company's right of first refusal lapses.

 

-44-

--------------------------------------------------------------------------------

 

 

(d)     If the Company and the Trustee do not exercise the right of first
refusal within the respective seven-day periods, then following the expiration
of the Trustee's seven-day period to purchase the Stock, the Qualified Holder
may transfer the stock to a donee, or in the case of a sale, to a bona fide
purchaser, in the same quantity, and at the same price and terms that the Stock
was offered to the Company and the Trustee. The Qualified Holder must conclude
such transfer within a reasonable time following the expiration of the seven-day
period.

 

(e)     The selling price of the Stock and other terms under the right of first
refusal must not be less favorable to the Qualified Holder than the greater of
(i) the value of the security as determined under Regulation
Section 54.4975-11(d)(5), or (ii) if applicable, the purchase price and other
terms offered by a buyer (other than the Company or the Plan) making a good
faith offer to purchase the Stock.

 

(f)     The Company may require that a Participant or Beneficiary entitled to a
distribution of Stock sign an appropriate stock transfer agreement (that
evidences the right of first refusal) prior to receiving a certificate for
Stock.

 

-45-

--------------------------------------------------------------------------------

 

 

ARTICLE VIII
TOP-HEAVY PLAN LIMITATIONS

 

 

Section 8.1:  Application Of Top-Heavy Rules. If the Plan is or becomes a
Top-heavy Plan, the limitations and requirements contained in this Article shall
apply and shall supersede any conflicting provision of the Plan.

 

Section 8.2:  Definitions.

 

(a)     Top-heavy Plan. A "Top-heavy Plan" shall mean, with respect to any Plan
Year, (i) any Defined Benefit Plan maintained by the Company or an Affiliated
Company if, as of the Determination Date, the total Present Value of Accrued
Benefits under such plan for Key Employees exceeds 60% of the total Present
Value of Accrued Benefits under such plan for all participants in such plan; and
(ii) any Defined Contribution Plan maintained by the Company or an Affiliated
Company if, as of the Determination Date, the total Aggregate Accounts of Key
Employees under the plan exceeds 60% of the total Aggregate Accounts of all
participants under such plan. Each plan of the Company required to be included
in an Aggregation Group shall be treated as a Top-heavy Plan if the Aggregation
Group is a Top-heavy Group.

 

(b)     Top-heavy Group. A "Top-heavy Group" shall mean any Aggregation Group if
the sum of (i) the total Present Value of Accrued Benefits for Key Employees
under all Defined Benefit Plans included in the Aggregation Group (determined as
of the Determination Date for each such plan), and (ii) the total Aggregate
Accounts of Key Employees under all Defined Contribution Plans included in the
Aggregation Group (determined as of the Determination Date for each such plan)
exceeds 60% of a similar sum determined for all participants in such plans. For
purposes of determining whether the plans in a Top-heavy Group exceed the
foregoing 60% test, the plans shall be aggregated by adding together the results
for each plan as of the Determination Dates for such plans that fall within the
same calendar year.

 

(c)     Aggregation Group. An "Aggregation Group" shall mean each plan of the
Company or of an Affiliated Company in which a Key Employee is a participant,
and each plan of the Company or of an Affiliated Company that enables the
plan(s) containing a Key Employee to meet the antidiscrimination requirements of
Code Sections 401(a)(4) or 410, including terminating or terminated plans
maintained within the last five years ending on the Determination Date that
would, but for such plan termination, be part of the Aggregation Group. The
Company can elect to include in the Aggregation Group any plan not otherwise
required to be included, if such group, after such election, would continue to
meet the antidiscrimination requirements of Code Sections 401(a)(4) and 410;
provided, however, that any such plan will not be otherwise deemed a Top-heavy
Plan by reason of such election.

 

(d)     Determination Date. With respect to any plan year, "Determination Date"
shall mean the last day of the preceding plan year or, in the case of the first
plan year of any plan, the last day of such plan year.

 

-46-

--------------------------------------------------------------------------------

 

 

(e)     Present Value Of Accrued Benefit: A participant's "Present Value of
Accrued Benefit" as of any Determination Date shall be calculated:

 

(i)     as of the most recent valuation date ("Valuation Date") which is within
the 12-month period ending on such Determination Date;

 

(ii)     for the first plan year, as if (A) the participant terminated service
as of the Determination Date, or (B) the participant terminated service as of
the Valuation Date, but taking into account the estimated Present Value of
Accrued Benefit as of the Determination Date;

 

(iii)     for any other plan year, as if the participant terminated service as
of the Valuation Date; and

 

(iv)     using the interest rate and mortality assumptions set forth in the
Defined Benefit Plan.

 

For the foregoing purposes, the Valuation Date must be the same valuation date
used for computing the defined benefit plan minimum funding costs, regardless of
whether a valuation is performed that year. Solely for the purposes of
determining if the Plan, or any other plan included in the Aggregation Group, is
a Top-heavy Plan, the accrued benefit of a Non-Key Employee shall be determined
under (A) the method, if any, that uniformly applies for accrual purposes under
all plans maintained by the Company and all Affiliated Companies, or (B) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional accrual rate of Code
Section 411(b)(1)(C).

 

(f)     Aggregate Account: A participant's "Aggregate Account" shall be
determined as follows:

 

(i)     For Defined Contribution Plans not subject to the minimum funding
requirements of Code Section 412, a participant's Aggregate Account as of any
Determination Date shall be the sum of:

 

(A)     such participant's account balance as of the most recent valuation date
("Valuation Date") occurring within the 12-month period ending on such
Determination Date; plus

 

(B)     an adjustment for contributions due as of such Determination Date. Such
adjustment is generally the amount of any contributions actually made after the
Valuation Date but before the Determination Date. In the first plan year, such
adjustment shall also reflect any contributions actually made after the
Determination Date that are allocated as of a date in that first plan year.

 

(ii)     For Defined Contribution Plans subject to the minimum funding
requirements of Code Section 412, a participant's Aggregate Account as of any
Determination Date shall be the sum of:

 

(A)     such participant's account balance as of the most recent valuation date
("Valuation Date") occurring within the 12-month period ending on such
Determination Date, including contributions that would be allocated as of a date
not later than such Determination Date; plus

 

(B)     an adjustment for contributions due as of such Determination Date. Such
adjustment shall reflect the amount of any contribution actually made (or due to
be made) after the Valuation Date but before the expiration of the extended
payment period described in Code Section 412(c)(10).

 

-47-

--------------------------------------------------------------------------------

 

 

(g)     Key Employee. "Key Employee" shall mean any participant (including any
former participant or deceased participant) of any plan maintained by the
Company or an Affiliated Company who, at any time during the Plan Year, was:

 

(i)     an officer of the Company or an Affiliated Company whose annual Earnings
exceed $170,000 (for 2015 and 2016), as adjusted under Code Section 416(i)(1)
(provided, however, that no more than 50 employees (or, if lesser, the greater
of three employees or 10% of all employees) shall be treated as officers;
provided further, however, that if the total number of officers exceeds this
numerical limitation, only the highest compensated officers shall be included);

 

(ii)     a 5% Owner of the Company or an Affiliated Company; or

 

(iii)     a 1% Owner of the Company or an Affiliated Company whose annual
Earnings exceed $150,000, or such other amount as may be allowed under Code
Section 416(i) and the applicable Regulations.

 

For purposes of the foregoing definition, (i) the Beneficiary of a Key Employee
shall be treated as a Key Employee, and (ii) the Beneficiary of a former Key
Employee shall be treated as a former Key Employee. Inherited benefits will
retain the character of the benefits of the Key Employee who performed the
services for the Company. For purposes of the foregoing, the identification of a
Key Employee will be determined in accordance with Code Section 416(i) and the
Regulations thereunder.

 

(h)     Non-Key Employee. "Non-Key Employee" shall mean any Participant who is
not a Key Employee, including any Participant who is a former Key Employee.

 

Section 8.3:  60% Test - Special Rules. For purposes of applying the 60% test
described in Section 8.2(a), the following special rules shall apply:

 

(a)     Participant Contributions. Benefits derived from both Participant
contributions (whether voluntary or mandatory, but not deductible contributions)
and the Company's contributions shall be considered.

 

-48-

--------------------------------------------------------------------------------

 

 

(b)     Previous Distributions. In determining the Present Value of Accrued
Benefit or the Aggregate Account of any participant under any plan (or plans
that form the Aggregation Group), such present value or account shall be
increased by the aggregate of distributions made to such participant from such
plan (or plans forming the Aggregation Group) during the one-year period ending
on the Determination Date. For this purpose, "participant" shall include an
employee who is no longer employed by the Company or an Affiliated Company. The
preceding sentence shall also apply to distributions under a terminated plan
which, had it not been terminated, would have been aggregated with the Plan
under Code Section 416(g)(2)(A)(i). In the case of a distribution made for a
reason other than severance from employment, death, or disability, this
provision shall be applied by substituting "five-year period" for "one-year
period." Despite the foregoing, any distribution to a participant that is made
after the Valuation Date and before the Determination Date for any plan year
shall not be considered a distribution to the extent it is already included in
such participant's Present Value of Accrued Benefit or Aggregate Account as of
such Valuation Date.

 

(c)     Rollover Contributions. Rollover contributions shall be treated as
follows:

 

(i)     The following rules shall apply to related rollovers and plan-to-plan
transfers (ones either not initiated by the participant or made to a plan
maintained by the Company or any Affiliated Company). If the plan provides such
rollover or plan-to-plan transfer, it shall not be counted as a distribution for
purposes of this Section 8.3. If the plan receives such rollover or plan-to-plan
transfer, it shall consider such rollover or plan-to-plan transfer as part of
the participant's Present Value of Accrued Benefit or Aggregate Account,
regardless of the date on which such rollover or plan-to-plan transfer was
received.

 

(ii)     The following rules shall apply to unrelated rollovers and plan-to-plan
transfers (ones which are both initiated by a participant and made from a plan
maintained by one employer to a plan maintained by another employer). If the
plan provides such rollover or plan-to-plan transfer, it shall always consider
such rollover or plan-to-plan transfer as a distribution for purposes of this
Section 8.3. If the plan receives such rollover or plan-to-plan transfer, it
shall not consider such rollover or plan-to-plan transfer as part of the
participant's Present Value of Accrued Benefit or Aggregate Account if it was
accepted after December 31, 1983.

 

(d)     Change Of Status. The accrued benefit or Account of a Participant who
was formerly a Key Employee, but who ceased to be a Key Employee in any plan
year, will not be taken into account for such plan year.

 

(e)     No Service For Last Year. If any individual has not performed services
for the employer maintaining the Plan during the one-year period ending on the
Determination Date, the accrued benefit or Account of such individual shall not
be taken into account.

 

Section 8.4: Minimum Vesting Requirement. As the Plan's normal vesting schedule
equals or exceeds the top-heavy vesting schedule, the normal vesting schedule
shall continue to apply if the Plan becomes a Top-heavy Plan.

 

-49-

--------------------------------------------------------------------------------

 

 

Section 8.5:  Minimum Contribution Requirement.

 

(a)     If the Plan is a Top-heavy Plan, then in no event shall the Company's
annual contribution on behalf of any Non-Key Employee be less than 3% of such
Participant's Earnings. This minimum contribution shall be made even though,
under the other provisions of the Plan, the Participant would not otherwise be
entitled to a contribution on his or her behalf, or would have received a lesser
contribution for the Plan Year, because of (i) the Participant's failure to
complete 1,000 Hours of Service, (ii) the Participant's failure to make
mandatory employee contributions to the Plan, or (iii) the Participant's
exclusion from the Plan because such Participant's Earnings is less than the
Plan's stated amount. Despite the foregoing, no minimum contribution needs to be
made under this Section on behalf of a Participant who was not an Employee on
the last day of the Plan Year.

 

(b)     Any Company contribution that is attributable to a salary reduction or
similar arrangement shall be considered for purposes of satisfying the minimum
contribution required by this Section. Elective contributions under Code Section
401(k) on behalf of Key Employees are taken into account in determining the
minimum required contribution under Code Section 416(c)(2), but such
contributions on behalf of Non-Key Employees may not be treated as employer
contributions for purposes of the minimum contribution or benefit requirements
of Code Section 416.

 

(c)     If the Company maintains one or more qualified plans in addition to the
Plan, and if the Plan is a Top-heavy Plan, then in accordance with the
applicable Regulations, only one such plan need be designated by the Company to
provide the minimum benefit provided for in this Section. If any Non-Key
Employees also participate in a Defined Benefit Plan maintained by the Company,
the minimum benefit provided to such Non-Key Employees shall be determined by
the Committee, in the Committee's sole discretion, from among the safe harbor
methods set forth in Regulation Section 1.416-1, Q&A M-12, or any successor
thereto.

 

(d)     Despite the foregoing, if (i) the total annual contribution allocated to
the Accounts of each Key Employee is less than three percent (3%) of each Key
Employee's Earnings and (ii) this Plan is not required to be included in an
Aggregation Group to enable a Defined Benefit Plan to meet the requirements of
Code Section 401(a)(4) or 410, then the total minimum annual contribution on
behalf of each Non-Key Employee shall be equal to the largest percentage
contribution on behalf of any Key Employee.

 

-50-

--------------------------------------------------------------------------------

 

 

ARTICLE IX
INVESTMENTS

 

 

Section 9.1:  Investment Of Company Contributions. The Plan is designed to
invest primarily in Stock, and the Trustee is specifically authorized to invest
up to 100% of the Trust's assets in Stock. All purchases of Stock shall be made
at prices that, in the Committee's judgment, do not exceed the fair market value
of the Stock, determined as required by Section 4.11 above. The Trustee may
purchase Stock for cash or on terms, as directed by the Committee. Despite the
foregoing, sufficient liquidity shall be maintained to meet the reasonably
anticipated requirements of the Trust for payment of expenses of administration,
investment and management and for distribution of benefits to Participants and
Beneficiaries. To the extent the Trustee is not directed to acquire Stock, the
Trustee may, subject to the direction of the Committee, invest and reinvest the
Trust's assets, together with the income therefrom, in assets other than Stock
to the extent consistent with preserving the Plan's status as an employee stock
ownership plan as defined under Code Section 4975(e)(7).

 

Section 9.2:  Leveraged Stock Authorized.

 

(a)     The Committee shall have the power to direct the Trustee to borrow or
raise money, in such amounts and under such conditions and terms as directed by
the Committee, for the purpose of purchasing or otherwise acquiring Stock. Any
such borrowing may be made from the Company, any shareholder in the Company, or
from any other party. In connection with any such borrowing, and subject to any
applicable margin requirement rule, regulation or statute, the Committee may
direct the Trustee to issue its promissory note on behalf of the Trust. No
person lending money to the Trustee shall be obligated to see to the application
of the money lent or to inquire into the validity, expediency or propriety of
such borrowing. Any such borrowing from the Company, or from any other
"disqualified person" (as defined in Code Section 4975(e)(2)), or any other
"party in interest" (as defined in ERISA Section 3(14)), shall be subject to the
provisions set forth below.

 

(b)     The proceeds of the loan shall be used (within a reasonable period of
time after receipt) only to acquire Stock, to pay any charges or fees incurred
in connection with the stock acquisition or loan, and/or to make payments under
any such loan (including prior loans).

 

(c)     Other than the categories of assets specified in subsection (d) below,
the loan shall be without recourse against the Plan or Trust. The only Trust
assets which may be used as collateral for the loan shall be the Stock acquired
with the proceeds of the loan or Stock used as collateral on a prior loan that
was repaid with the current outstanding loan.

 

(d)     No person entitled to payment under the loan shall have any recourse,
for any payments due under the loan, against any Plan assets other than the
following categories of assets:

 

(i)     Unallocated Leveraged Stock (whether or not collateralized) acquired
with the proceeds of the loan and held in the Unallocated Stock Account (but
only prior to the release therefrom and allocation to Participants' Accounts as
provided under this Plan);

 

-51-

--------------------------------------------------------------------------------

 

 

(ii)     Company contributions (other than contributions of Stock) made to meet
obligations under the loan;

 

(iii)     Earnings attributable to the unallocated Leveraged Stock while held in
the Unallocated Stock Account (including dividends thereon while held in the
Unallocated Stock Account); and

 

(iv)     Earnings attributable to the investment of the Company contributions
(other than contributions of Stock) made to meet obligations under the loan.

 

Recourse against such assets shall be permissible to the extent allowed under
applicable law governing creditor's remedies, but in no event to an extent
greater than permitted under subsection (e) below or such other applicable
limitations as may be required in order for such loan transaction to qualify for
the prohibited transaction exemption provided under Code Section 4975(d)(3). The
payments made with respect to such a loan during a Plan Year shall not exceed an
amount equal to the sum of Company contributions (other than contributions of
Stock) made to meet obligations under the loan and the earnings referenced above
received during or prior to such Plan Year, less such payments in prior years.

 

(e)     The provisions of this subsection (e) shall apply in case of a default
in the repayment of the loan:

 

(i)     In the event of a default, the value of Plan assets transferred to the
lender in satisfaction of such loan shall not exceed the amount of the default.

 

(ii)     If the lender is a disqualified person (as defined in Code
Section 4975(e)(2)), a transfer of Plan assets upon default shall be made only
upon and to the extent of the failure of the Plan to meet the payment schedule
of the loan.

 

(iii)     For purposes of this subsection (e), the making of a guarantee by the
Company shall not be deemed to make the Company a lender; provided, however,
that this provision shall not impose any personal liability on the Trustee.

 

(f)     The terms of the loan must provide that shares of Stock purchased with
the proceeds of the loan shall be placed in the Unallocated Stock Account. The
shares in the Unallocated Stock Account shall be released from the Unallocated
Stock Account (and allocated to the Stock Accounts) as set forth above. Despite
the foregoing, in addition to or in lieu of pledging the acquired Stock as
collateral for the repayment of any loan, the Company may guarantee the
repayment and/or may use Company assets to secure the repayment, and nothing
herein shall require that the repayment of the loan be secured by Stock acquired
with the proceeds thereof.

 

-52-

--------------------------------------------------------------------------------

 

 

(g)     If the proceeds of a loan are used to acquire Leveraged Stock, the
following items shall be accounted for separately in the books of account of the
Plan until the loan is repaid:

 

(i)     The contributions (other than contributions of Stock) that are made
under the Plan to meet obligations under the loan;

 

(ii)     The earnings attributable to unallocated Leveraged Stock (purchased
with the proceeds of the loan) while held in the Unallocated Stock Account
(including dividends thereon); and

 

(iii)     Earnings attributable to the investment of the contributions made to
meet obligations under the loan.

 

(h)     In the event that there shall be more than one class of Stock, the class
or classes of Leveraged Stock acquired by the Trustee with the proceeds of the
loan, and the relative proportions of the classes of Stock held by the Trustee,
shall comply with any applicable requirements established pursuant to
Regulations under Code Section 4975 so as to insure that the loan and/or the
acquisition of Leveraged Company does not constitute a prohibited transaction
within the meaning of the applicable provisions of the Code and ERISA.

 

(i)     The loan shall be primarily for the benefit of Participants and their
Beneficiaries and shall bear no more than a reasonable rate of interest.

 

(j)     The Committee shall determine, and advise the Trustee with respect to,
the amount of interest charges that are due from time to time by reason of any
variable interest rate (or other similar provision) under any loan used by the
Trustee to acquire Leveraged Stock. The Trustee may rely on the Committee's
determination and directions with respect to the amount of the interest charges,
and the Trustee shall be released from any and all liability attributable to its
reliance thereon.

 

(k)     Any loan entered into by the Plan to purchase Stock shall be for a
definite term, and shall not be payable upon demand of any person, except where
there has been a default. Any such payment upon default shall be subject to the
rules of subsection (e) above.

 

Section 9.3:  Certain Nonterminable Provisions. Except as is expressly provided
in the Plan with respect to any distributed Leveraged Stock that is not Freely
Tradeable Stock, no such Leveraged Stock shall be subject to a put, call, or
other option, or buy-sell or similar arrangement while held by and when
distributed from the Plan, whether or not at such time the Plan constitutes an
employee stock ownership plan. The provisions of this Section shall not
terminate notwithstanding that the loan used to acquire such Leveraged Stock
shall be repaid or that the Plan ceases at any time to constitute an employee
stock ownership plan.

 

-53-

--------------------------------------------------------------------------------

 

 

Section 9.4:  Diversification Of Stock.

 

(a)     Election By Qualified Participant. Despite any other provision of the
Plan, each Participant who is a Qualified Participant may direct the Committee
to distribute 25% of the value of the Participant's Stock Account balance,
reduced by the amount of assets for which a prior election under this Section
has been made. Such direction must be made within 90 days after the last day of
each Plan Year during the Participant's Qualified Election Period. Within
90 days after the close of the last Plan Year in the Participant's Qualified
Election Period, a Qualified Participant may direct the Committee to distribute
50% of the value of such account balance, reduced by the amount of assets for
which a prior election under this Section has been made. The Qualified
Participant's direction (i) shall be provided to the Committee in writing, and
(ii) shall be effective no later than 180 days after the close of the Plan Year
to which the direction applies.

 

(b)     Definitions. For the purposes of this Section, the following definitions
shall apply:

 

(i)     "Qualified Participant" shall mean a Participant who has attained age 55
and who has completed at least ten years of participation in the Plan.

 

(ii)     "Qualified Election Period" shall mean, with respect to any
Participant, the six Plan Year period beginning with the first Plan Year in
which the Participant first becomes a Qualified Participant.

 

(c)     Timing Of Distributions. At the election of the Qualified Participant,
the Committee shall direct the Trustee to distribute the portion of the
Participant's account that is covered by the election within 90 days after the
last day of the period during which the election can be made. Such distribution
shall be subject to the put option and right of first refusal requirements set
forth in Article VII. This subsection (c) shall apply despite any other
provision of the Plan; provided, however, that if any distribution pursuant to
this Section is in excess of $5,000, the Participant must consent to such
distribution as set forth in the Plan.

 

Section 9.5:  Voting Of Stock.

 

(a)     Effective January 18, 1991, if the Trustee holds any Stock with voting
rights, the Trustee shall vote such stock as follows:

 

(i)     When notice of a stockholders' meeting must be mailed to stockholders,
the Committee shall cause to be prepared and delivered to each Participant and
Beneficiary who has Stock allocated to his or her Account, a notice that:

 

(A)     states the full number of shares of Stock allocated to the Participant's
Account, and

 

(B)     instructs the Trustee as to how the Trustee shall vote the shares at the
meeting or adjournment concerning each such matter.

 

-54-

--------------------------------------------------------------------------------

 

 

The Committee shall instruct each Participant and Beneficiary to complete and
return the notice to the Trustee.

 

(ii)     The Trustee shall vote all shares of Company stock allocated to the
Accounts of Participants as instructed in the notice.

 

(iii)     Regarding Stock for which the Trustee has not received a notice that
sets forth a Participant's or Beneficiary's instructed votes within five days
prior to such meeting, including all fractional shares of Stock and all shares
of Stock held in the Unallocated Stock Account, the Trustee shall vote such
shares as directed by the Committee.

 

(b)     The Committee shall in no event make any recommendation to any
Participant regarding the exercise of the Participant's voting rights or any
other rights under the provisions of this Section, nor shall the Committee make
any recommendation as to whether any such rights should or should not be
exercised by the Participant.

 

(c)     All rights (other than voting rights) of Stock, such as tender rights,
held in the Trust shall be exercised in the same manner and to the same extent
as provided above with respect to the voting rights of the Stock.

 

-55-

--------------------------------------------------------------------------------

 

 

ARTICLE X
THE COMMITTEE

 

 

Section 10.1:  Members.

 

(a)     The Committee shall consist of the number of members designated by the
Board of Directors and shall be appointed by the Board of Directors. Its members
shall serve at the pleasure of the Board of Directors. A person so appointed
shall become a member by filing a written notice of acceptance with the Board of
Directors. A member of the Committee may resign by delivering a written notice
of resignation to the Board of Directors. The Board of Directors may remove any
member of the Committee by delivering a written notice of such removal to him or
her. A resignation or removal shall be effective on the date specified in such
notice or resolution. The Trustee shall be promptly notified by the Board of
Directors of any change in the membership of the Committee, and shall be
supplied with specimen signatures of each Committee member.

 

(b)     Vacancies in the membership of the Committee shall be filled promptly by
the Board of Directors. If the Company is not in existence when a vacancy in the
Committee membership arises, such vacancy shall be filled as follows, in the
indicated order of priority:

 

 

1st:

The remaining member(s) of the Committee shall appoint new member(s) to fill all
vacancies.

 

 

2nd:

If vacancies on the Committee are not filled pursuant to the foregoing, then a
court of competent jurisdiction shall fill such vacancies. The Trust shall pay
the expenses incurred in connection with such court appointment.

 

Section 10.2:  Committee Action.

 

(a)     The Committee shall choose a Secretary and an Assistant Secretary
(either of whom is referred to below as the "Secretary") who shall keep minutes
of the Committee's proceedings and all records and documents pertaining to the
Committee's administration of the Plan. Any action of the Committee shall be
taken pursuant to the vote of a majority, or pursuant to the written consent of
a majority, of its members. A quorum of the Committee shall consist of two
members. The Secretary may sign any certificate or other document on behalf of
the Committee. The Trustee and all other persons dealing with the Committee may
conclusively rely upon any certificate or other document that is signed by the
Secretary and that purports to have been duly authorized by the Committee.

 

(b)     A member of the Committee shall not vote or act upon any matter that
relates solely to himself or herself as a Participant. If a matter arises
affecting one member of the Committee as a Participant and the other members of
the Committee are unable to agree on the disposition of such matter, the Board
of Directors shall appoint a substitute member of the Committee in the place and
stead of the affected member, for the sole purpose of passing upon and deciding
that particular matter. If the Company is not in existence then, such substitute
member of the Committee shall be appointed in the manner provided for in this
Article when there is a vacancy in the Committee's membership.

 

-56-

--------------------------------------------------------------------------------

 

 

Section 10.3:  Rights And Duties.

 

(a)     Except as otherwise set forth in subsections (b), (c) and (d) below, all
fiduciary responsibility respecting the management or administration of the Plan
and its assets are vested in the Committee, and the Committee shall be the Named
Fiduciary with respect to the Plan's assets, and the "administrator" of the Plan
as defined in Section 3(16)(A) of ERISA.

 

(b)     The Trustee shall (i) have custody of the Plan's assets, (ii) have the
powers designated in the trust document, and (iii) be the Named Fiduciary with
respect to the custody of the Plan's assets.

 

(c)     The Committee may designate one or more Investment Managers (including
the Trustee, if the Trustee is authorized to be an Investment Manager) to manage
the investment of the Plan's assets, and such Investment Manager(s) shall be the
Named Fiduciary with respect to the management and investment of the Plan's
assets.

 

(d)     The Committee may designate one or more persons or entities to carry out
any of its functions under the Plan, other than those of managing and
controlling the Plan's assets, which may only be done pursuant to subsections
(b) or (c) immediately above.

 

(e)     The Committee, on behalf of the Participants and their Beneficiaries,
shall enforce the Plan in accordance with its terms, and shall be charged with
the general administration of the Plan, except to the extent that powers are
retained by the Company. The Committee shall have the discretion and authority
to interpret the Plan. The Committee's powers shall include (without limitation)
the power and discretion:

 

(i)     to determine all questions relating to the eligibility of Employees to
participate in the Plan;

 

(ii)     to determine, compute and certify to the Trustee the amount and kind of
benefits payable to the Participants and their Beneficiaries;

 

(iii)     to authorize all disbursements by the Trustee from the Trust;

 

(iv)     to direct the Trustee with respect to all investments of the principal
or income of the Trust and with respect to other matters concerning the Trust's
assets;

 

(v)     to employ such agents and advisors as may be reasonably necessary or
convenient and to pay them (or cause to be paid to them) reasonable
compensation;

 

-57-

--------------------------------------------------------------------------------

 

 

(vi)     to maintain all the necessary records for the administration of the
Plan, other than those maintained by the Trustee; and

 

(vii)     to adopt, amend and interpret rules for the administration or
regulation of the Plan that are not inconsistent with its terms and the
applicable law and Regulations.

 

(f)     Members of the Committee and other Fiduciaries shall discharge their
duties with the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent person, acting in a like capacity and familiar with
such matters, would use in the conduct of an enterprise of a like character and
with like aims. Subject to any right of Participants to direct how their
Accounts will be invested and other provisions of the Plan, the Committee shall
diversify the Plan's investments so as to minimize the risk of large losses,
unless, under the circumstances, it is clearly prudent not to do so, or unless
the Plan specifically provides for the acquisition and holding of qualifying
employer real property or securities, as defined in Sections 407(d)(4) and (5)
of ERISA.

 

(g)     A member of the Committee or other Fiduciary shall be liable for a
breach of fiduciary responsibility of another member or another Fiduciary only
if:

 

(i)     such member or Fiduciary participates knowingly in, or knowingly
undertakes to conceal, an act or omission of such other member or Fiduciary,
knowing that such act or omission is a breach;

 

(ii)     such member or Fiduciary has enabled such other member or Fiduciary to
commit a breach by virtue of his or her failure to comply with the duty of care
set forth above in the administration of such member's or Fiduciary's own
responsibilities as a Fiduciary; or

 

(iii)     such member or Fiduciary has knowledge of a breach by such other
member or Fiduciary, unless such member or Fiduciary makes reasonable efforts
under the circumstances to remedy such breach.

 

Section 10.4:  Information. To enable the Committee to perform its functions,
the Company shall supply complete and timely information to the Committee on all
matters relating to the compensation of all Participants, their employment,
their retirement, death, or the cause for termination of employment, and such
other pertinent information as the Committee may require. The Committee shall
advise the Trustee of such of the foregoing information as may be pertinent to
the Trustee's administration of the Trust.

 

Section 10.5:  Compensation, Indemnity And Liability.

 

(a)     The members of the Committee shall serve without compensation for their
services. No member of the Committee or other Fiduciary need be bonded, except
as required by federal or state law or regulation. The Committee is authorized
to employ such legal counsel or other persons as it may deem advisable to assist
it in the performance of its duties under the Plan.

 

-58-

--------------------------------------------------------------------------------

 

 

(b)     The Company shall indemnify and hold each member of the Committee
harmless against any and all expenses and liabilities arising out of membership
on the Committee (including reasonable attorneys' fees and disbursements),
excepting only expenses and liabilities arising out of such member's own willful
misconduct or gross negligence. The provisions of this subsection shall survive
the termination of the Plan and the resignation or removal of the Committee
member who is entitled to the indemnity.

 

Section 10.6:  Administrative Expenses Of The Plan. All reasonable expenses of
administering the Plan, including, but not limited to, actuarial,
administration, accounting, investment, recordkeeping, and legal fees and costs
incurred in connection with such activities (including, without limitation,
expenses incurred by the Committee under Section 10.3), shall be paid by the
Trustee pursuant to the direction of the Committee and shall be a charge against
the trust estate, except to the extent that such expenses may be paid by the
Company. The Committee, in the Committee's sole discretion, shall determine
whether each such charge shall be allocated pro rata or per capita to
Participants' Accounts, and whether such a charge shall be allocated directly to
the Accounts of the affected Participant. The expense of maintaining errors and
omissions liability insurance, if any, covering members of the Committee, the
Trustee, or any other Fiduciary shall be paid by the Company.

 

-59-

--------------------------------------------------------------------------------

 

 

ARTICLE XI     
AMENDMENT AND TERMINATION

 

 

Section 11.1:  Amendments. The Company, acting through the Board of Directors,
may amend the Plan from time to time, and may amend or cancel any such
amendment. Each amendment must be set forth in a document that is signed by the
Company, and the Plan shall be deemed to have been amended in the manner and at
the time set forth in such document, and all Participants shall be bound by it.
Despite the foregoing, any such amendment shall be subject to the following
provisions:

 

(a)     No amendment shall be effective that attempts to cause any asset of the
Plan to be used for, or diverted to, purposes other than for the exclusive
benefit of the Participants or their Beneficiaries, except for such changes, if
any, that are required to permit the Plan to meet the applicable requirements of
the Code, or as may be made to assure the deductibility for tax purposes of any
contribution by the Company.

 

(b)     No amendment shall have any retroactive effect that would deprive any
Participant of any benefit already vested, nor shall the vesting provisions of
the Plan be amended, unless each Participant with at least three Years of
Service is permitted to elect to continue to have the prior vesting provisions
apply to him or her, except for such changes, if any, that are required to
permit the Plan to meet applicable requirements of the Code, or as may be made
to assure the deductibility for tax purposes of any contribution by the Company.
Any such election must be made during the period beginning with the date the
amendment is adopted and ending 60 days after the latest of:

 

(i)     the date the amendment is adopted;

 

(ii)     the date the amendment becomes effective; or

 

(iii)     the date on which the Participant receives written notice of the
amendment from the Company or the Committee.

 

(c)     No amendment shall create or effect any discrimination in favor of
Participants who are highly compensated Employees.

 

(d)     No amendment shall increase the duties or liabilities of the Trustee
without the Trustee's written consent.

 

(e)     No amendment shall decrease any Participant's Account balance.
Notwithstanding the preceding sentence, a Participant's Account balance may be
reduced to the extent permitted under Code Section 412(d)(2) or to the extent
permitted under Regulation Sections 1.411(d)-3 and 1.411(d)-4.

 

-60-

--------------------------------------------------------------------------------

 

 

(f)     No amendment shall be effective to eliminate or restrict an optional
form of benefit. The preceding sentence shall not apply to a Plan amendment that
eliminates or restricts the ability of a Participant to receive payment of his
or her Account balance under a particular optional form of benefit if the
amendment provides a single-sum distribution form that is otherwise identical to
the optional form of benefit being eliminated or restricted. For this purpose, a
single-sum distribution form is otherwise identical only if the single-sum
distribution form is identical in all respects to the eliminated or restricted
optional form of benefit (or would be identical except that it provides greater
rights to the Participant) except with respect to the timing of payments after
commencement.

 

Section 11.2:  Discontinuance Of Plan.

 

(a)     The Company expects that the Plan and the Company's contributions under
it will be continued indefinitely, and the Trust is irrevocable. However,
continuance of the Plan is not assumed as a contractual obligation of the
Company, and the Company reserves the right to reduce, temporarily suspend, or
discontinue contributions under the Plan if, and to the extent, permitted under
ERISA or the Code. Upon a complete discontinuance of the Company's
contributions, the interest of each Participant in each of his or her Accounts
shall become 100% vested, if it is not already fully vested. In addition, upon a
partial termination (within the meaning of Code Section 411(d)(3)), the interest
of each affected Participant in each of his or her Accounts shall become 100%
vested, if it is not already fully vested.

 

(b)     The Company, through its Board of Directors, may terminate the Plan at
any time upon delivering a written notice to the Trustee. Upon the Plan's
termination, the interest of each Participant in each of his or her Accounts
shall become 100% vested, if it is not already fully vested. Then the Trustee,
at the direction of the Committee, shall, as is necessary, liquidate the Trust's
assets. After such liquidation, the Committee shall make, after deducting the
estimated expenses of such liquidation and distribution, the allocations
required under the Plan as though the date when such liquidation was completed
were an Anniversary Date. After receiving appropriate instructions from the
Committee, the Trustee shall promptly distribute the Trust's assets in
accordance with such instructions.

 

(c)     The Plan shall automatically terminate upon the happening of any of the
following events:

 

(i)     adjudication of the Company as a bankrupt;

 

(ii)     general assignment by the Company to or for the benefit of creditors;
or

 

(iii)     dissolution of the business of the Company,

 

provided, however, that the Plan may be continued by any successor business
organization or any business organization into which the Company is merged or
consolidated that employs some or all of the Participants, if such business
organization agrees with the Trustee in writing to accept the obligations of the
Plan and to continue it in full force and effect in accordance with
Section 13.10.

 

-61-

--------------------------------------------------------------------------------

 

 

Section 11.3:  Failure To Contribute. The Company's failure to contribute to the
Trust for any Plan Year shall not, of itself, be a discontinuance of
contributions to the Plan.

 

-62-

--------------------------------------------------------------------------------

 

 

ARTICLE XII
CLAIMS PROCEDURE

 

 

Section 12.1:  Presentation Of Claim. Any Participant or Beneficiary of a
deceased Participant or duly authorized representative of either (such
Participant or Beneficiary or duly authorized representative being referred to
below as a "Claimant") may deliver to the Committee a written claim for a
determination with respect to the amounts (i) credited to (or deducted from)
such Claimant's Accounts, or (ii) distributable to such Claimant from the Plan.
If such a claim relates to the contents of a notice received by the Claimant,
the claim must be made within 60 days after such notice was received by the
Claimant. The claim must state with particularity the benefit determination
desired by the Claimant.

 

Section 12.2:  Notification Of Decision. The Committee shall consider a
Claimant's claim within a reasonable time, but not later than 90 days after
receipt of the claim by the Plan, unless the Committee determines that special
circumstances require an extension of time for processing the claim. If the
Committee determines that an extension of time for processing is required,
written notice of the extension shall be furnished to the Claimant prior to the
termination of the initial 90-day period. In no event shall such extension
exceed a period of 90 days from the end of such initial period. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Committee expects to render the benefit determination.
Once the benefit determination is made in accordance with the foregoing, the
Committee shall notify the Claimant in writing:

 

(a)     that the Claimant's requested benefit determination has been made, and
that the claim has been allowed in full; or

 

(b)     that the Committee has reached a conclusion adverse, in whole or in
part, to the Claimant's requested benefit determination. The Committee's notice
of adverse benefit determination must be written in a manner calculated to be
understood by the Claimant, and it must contain:

 

(i)     the specific reason(s) for the adverse benefit determination;

 

(ii)     reference to the specific provisions of the Plan upon which such
adverse benefit determination was based;

 

(iii)     a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

 

(iv)     a description of the Plan's claim review procedures set forth in
Section 12.3 and the time limits applicable to such procedures, including a
statement of the Claimant's right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

 

-63-

--------------------------------------------------------------------------------

 

 

Section 12.3:  Review Of A Denied Claim. Within 60 days after receiving a notice
from the Committee of an adverse benefit determination, a Claimant may file with
the Board of Directors a written request for a review of such adverse
determination. Thereafter, but not later than 30 days after the review procedure
began, the Claimant:

 

(a)     may submit written comments, documents, records, and other information
relating to the claim for benefits;

 

(b)     shall be provided, upon request and free of charge, reasonable access
to, and copies of, all documents, records, and other information relevant to the
Claimant's claim for benefits; and/or

 

(c)     may request a hearing, which the Board of Directors, in its discretion,
may grant.

 

The Board of Directors shall take into account all comments, documents, records,
and other information submitted by the Claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.

 

Section 12.4:  Decision On Review. The Board of Directors shall render its
decision on review within a reasonable time, and not later than 60 days after
the receipt of the Claimant's review request, unless a hearing is held or other
special circumstances require additional time, in which case the Board of
Directors' decision must be rendered within 120 days after the receipt of the
Claimant's review request. If the Board of Directors determines that an
extension of time for processing is required, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial
60-day period. In no event shall such extension exceed a period of 60 days from
the end of the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Board of
Directors expects to render the benefit determination on review. The Board of
Directors' decision must be written in a manner calculated to be understood by
the Claimant, and it must contain:

 

(a)     specific reasons for the decision;

 

(b)     reference to the specific Plan provisions upon which the decision was
based;

 

(c)     a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant's claim for benefits;

 

(d)     a statement of the Claimant's right to bring an action under ERISA
Section 502(a) concerning an adverse benefit determination; and

 

(e)     such other matters as the Board of Directors deems relevant.

 

-64-

--------------------------------------------------------------------------------

 

 

For purposes of this Article, a document, record, or other information shall be
considered "relevant" to a Claimant's claim if such document, record, or other
information was relied upon in making the benefit determination; was submitted,
considered, or generated in the course of making the benefit determination,
without regard to whether such document, record, or other information was relied
upon in making the benefit determination; or demonstrates compliance with the
administrative processes and safeguards required under ERISA in making the
benefit determination.

 

-65-

--------------------------------------------------------------------------------

 

 

ARTICLE XIII
MISCELLANEOUS

 

 

Section 13.1:  Contributions Not Recoverable. Subject to the next two sentences,
it shall be impossible for any part of the Trust's principal or income to be
used for, or diverted to, purposes other than the exclusive benefit of the
Participants or their Beneficiaries. Despite any other provision of the Plan,
the Company shall be entitled to recover (within one year of the specified
event):

 

(a)     any contribution made to the Trust if (i) the Commissioner of Internal
Revenue, or his delegate, determines that the Plan and the Trust do not meet the
applicable requirements of the Code upon their initial qualification, with the
result that the Trust is not exempt from federal income tax, (ii) such
contribution was conditioned on such initial qualification of the Plan and
Trust, (iii) the application for determination of such initial qualification was
made within the time prescribed by law for filing the Company's tax return for
the taxable year in which the Plan and Trust was adopted, or such later date as
the Secretary of the Treasury may prescribe, and (iv) such contribution is
returned to the Company within one year after the date the initial qualification
is denied;

 

(b)     any contribution by the Company that was made by a mistake of fact,
provided that such a contribution is returned to the Company within one year of
the contribution;

 

(c)     any contribution by the Company (or any portion of it) that was
disallowed by the Internal Revenue Service as a deduction, provided that such
contribution (or such portion of it), to the extent disallowed, is returned to
the Company within one year of the disallowance of the deduction; and

 

(d)     upon termination of the Plan, any assets held in a suspense account
pursuant to Section 4.13(c).

 

Subsections (b), (c), and (d) above shall be operative only if, and to the
extent, expressly authorized by the applicable Regulations, or a Revenue Ruling,
Revenue Procedure, or other official promulgation of the Internal Revenue
Service.

 

Section 13.2:  Limitation On Participants' Rights. Participation in the Plan and
Trust shall not give any Employee the right to be retained in the Company's
employ or any right or interest in the Trust other than as provided in the Plan.
The Company reserves the right to dismiss any Employee without any liability for
any claim against the Trust (except to the extent provided in the Plan) or
against the Company. All benefits payable under the Plan shall be provided
solely from the assets of the Trust.

 

Section 13.3:  Receipt Or Release. Any payment to any Participant or Beneficiary
pursuant to the Plan shall, to the extent of it, be in full satisfaction of all
claims against the Trustee, the Committee, the Board of Directors, and the
Company, and the Committee may require such Participant or Beneficiary, as a
condition precedent to such payment, to sign a receipt and release to such
effect.

 

-66-

--------------------------------------------------------------------------------

 

 

Section 13.4:  Nonassignability.

 

(a)     None of the benefits, payments, proceeds or claims of any Participant or
Beneficiary shall be subject to any claim of any creditor and, in particular,
they shall not be subject to attachment or garnishment or other legal process by
any creditor. In addition, no Participant or Beneficiary shall have any right to
alienate, anticipate, commute, pledge, encumber or assign any of the benefits or
payments or proceeds that he or she may expect to receive, contingently or
otherwise, under the Plan.

 

(b)     Any restriction or prohibition against the assignment or alienation of
benefits under the Plan shall not apply to (i) a "qualified domestic relations
order" ("QDRO"), as that term is defined in Code Section 414(p), or (ii) a
benefit reduction or offset in accordance with Code Section 401(a)(13)(C). To
the extent provided in any QDRO, a former spouse of a Participant shall be
treated as the spouse or surviving spouse of such Participant for all purposes
under the Plan. Notwithstanding any other provision in this Plan, a lump sum
distribution may be made to an alternate payee under a QDRO at any time after
the Committee has determined that such QDRO satisfies the requirements of Code
Section 414(p) and Section 206(d) of ERISA, and regardless of whether or not the
Participant who is a party to such QDRO is then eligible to receive a
distribution under the Plan.

 

Section 13.5:  Governing Law. The Plan and the Trust shall be construed,
administered, and governed in all respects under and by applicable federal law
and, if they are not inconsistent with federal law, the laws of the State of
California. If any provision is susceptible to more than one interpretation, the
controlling interpretation shall be the one that is consistent with the Plan
being a qualified plan under Code Section 401. If any provision of the Plan is
held by a court of competent jurisdiction to be invalid or unenforceable, the
other provisions shall continue to be fully effective.

 

Section 13.6:  Headings. Headings and subheadings in the Plan are inserted for
convenience of reference only, and they are not to be considered in construing
the provisions of the Plan.

 

Section 13.7:  Counterparts. This Agreement may be signed in counterparts, each
of which shall be deemed an original, and all such counterparts shall constitute
but one and the same document, which may be sufficiently evidenced by any one
counterpart.

 

Section 13.8:  Successors And Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the parties to it, and their successors and assigns.

 

-67-

--------------------------------------------------------------------------------

 

 

Section 13.9:  Gender And Number. As used in the Plan, the masculine, feminine
and neuter gender, and the singular and plural number, each include the
other(s), unless the context indicates otherwise.

 

Section 13.10:  Merger, Consolidation Or Transfer Of Plan Assets. The Plan shall
not be merged or consolidated with, nor shall its assets or liabilities be
transferred to, any other plan (the "new plan") unless each Participant would
receive in such new plan a benefit immediately after such merger, consolidation
or transfer, if such new plan were then terminated, that is equal to, or greater
than, the benefit he or she would have been entitled to receive immediately
before such merger, consolidation or transfer, if the Plan had been terminated
then.

 

Section 13.11:  Joinder Of Parties. In any action or other judicial proceeding
affecting the Plan, it shall be necessary to join as parties only the Trustee,
the Committee and the Company, and no Participant or other person having an
interest in the Plan shall be entitled to any notice or service of process.

 

Section 13.12:  The Trust. This Plan and the Trust are both part of and
constitute a single integrated employee benefit plan and trust and shall be
construed together.

 

Section 13.13:  Participation By Affiliated Companies. Upon the written consent
of the Board of Directors, any Affiliated Company may adopt the Plan. Any
Affiliated Company that executes the Signature Page of the Plan shall, without
the need for any further act, be deemed to have adopted the Plan with the
consent of the Board of Directors.

 

Section 13.14:  Special Requirements For USERRA.

 

(a)     Despite any other provision of the Plan, an Employee re-employed under
Chapter 43 of Title 38, United States Code ("USERRA") shall not incur a Break in
Service by reason of such Employee's period of Qualified Military Service.

 

(b)     Each period of Qualified Military Service served by an Employee shall,
upon reemployment under USERRA with the Company, constitute service with the
Company for the purpose of determining the nonforfeitability of the Employee's
accrued benefits under the Plan and for the purpose of determining the accrual
of benefits under the Plan.

 

(c)     An Employee re-employed under USERRA shall be entitled to accrued
benefits that are contingent on the making of, or derived from, employee
contributions or elective deferrals only to the extent the Employee makes
payment to the Plan with respect to such contributions or deferrals. No such
payment may exceed the amount the Employee would have been permitted or required
to contribute had the Employee remained continuously employed by the Company
throughout the period of Qualified Military Service. Any payment to the Plan
shall be made during the period beginning on the date of reemployment and whose
duration is three times the period of the Qualified Military Service (but not
greater than five years).

 

-68-

--------------------------------------------------------------------------------

 

 

(d)     In the case of a Participant who dies while performing Qualified
Military Service, the survivors of such Participant shall be entitled to any
additional benefits (other than benefit accruals relating to the period of
Qualified Military Service) provided under the Plan had the Participant resumed
employment and then immediately terminated employment on account of death.

 

(e)     If an individual on Qualified Military Service receives a differential
wage payment, (i) he or she shall be treated as an Employee of the Company
making the payment, (ii) the differential wage payment shall be treated as
Compensation, and (iii) the Plan shall not be treated as failing to meet the
requirements of any provision described in Code Section 414(u)(1)(C) by reason
of any contribution or benefit that is based on the differential wage payment,
provided, however, in the case of subsection (iii) above, the special
nondiscrimination requirements of Code Section 414(u)(12)(C) are met. The
special distribution rule of Code Section 414(u)(12)(B) shall also apply. For
purposes of the foregoing, "differential wage payment" shall have the meaning
given such term by Code Section 3401(h)(2). The receipt by an individual of a
differential wage payment shall not affect any determination of whether such
person has had a severance from employment for other purposes of the Plan.

 

(f)     For purposes of this Section, "Qualified Military Service" shall mean
any service in the uniformed services (as defined in USERRA) by any Employee if
such Employee is entitled to reemployment rights under USERRA with respect to
such service.

 

Section 13.15:  Facility Of Payment. If any payee under the Plan is a minor, or
if the Committee reasonably believes that any payee is legally incapable of
giving valid receipt and discharge for any payment due him or her, the Committee
may have such payment, or any part thereof, made to the person (or persons or
institution) whom it reasonably believes is caring for or supporting such payee
unless it has received due notice of claim therefore from a duly appointed
guardian or conservator of the estate of such payee. Any such payment shall be a
payment for the account of such payee and shall, to the extent thereof, be a
complete discharge of any liability under the Plan to such payee.

 

Section 13.16:  Electronic Media. Any notice, Participant consent, or other
document required under the Plan or applicable law may be made or given through
the means of electronic media, provided such electronic media complies with
applicable requirements of the Code, ERISA, their applicable Regulations, and
other applicable interpretations thereof.

 

* * * * * * * *

 

[Signature Page Follows]

 

-69-

--------------------------------------------------------------------------------

 

 

Signature Page

 

The Company has signed the Plan on the date indicated below, to be effective as
of the Effective Date.

 

 

"Company"

 

      Dated: December 22, 2015 CATHAY GENERAL BANCORP  

 

 

 

 

 

 

 

 

 

By

/s/ Dunson K. Cheng

 

 

 

 

 

 

Its

Chairman, President and CEO 

 

                        Dated: December 22, 2015 CATHAY BANK                    
By /s/ Dunson K. Cheng                  Its Chairman and CEO    

 

-70-